Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 1 of 20




           EXHIBIT 41
                                      Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 2 of 20


Loan #         City         State   Customer Name   Investor    Category of         Product Type       Incorrect        Later      Requested    Signed    Days Delinquent    Delq Principal Interest
                                                               Remediation           Incorrectly       Decision      Determined    Mediation   Release      at Incorrect    Taxes Insurance @ time
                                                                                     Decisioned          Date       Not Impacted      Y/N      Received      Decision         of incorrect decision

5675            CONROE      TX                      Private        2.FCL           HAMP-TIER 2-STD      4/17/2013                     N                        197                   $4,259
8878        CALUMET CITY     IL                     Private     4.Short Sale       HAMP-TIER 2-PRA      1/24/2014                     Y                         632                 $25,692
9343              KATY      TX                      Private        2.FCL           HAMP-TIER 1-STD     11/8/2010                      Y                        768                  $29,715
3038              GATE      VA                      Private        2.FCL           HAMP-TIER 2-STD     8/29/2013                      N                        149                  $6,017
8687           BARTLETT     TN                      Private        2.FCL           HAMP-TIER 2-STD      3/18/2014                     N                         198                  $6,639
1694        HOWELL TWP      NJ                      Private    5.Service Txfr      HAMP-TIER 1-STD      9/16/2010        Y            N                         564                 $36,595
0463          FREDERICK     MD                      Private        2.FCL           HAMP-TIER 2-STD      6/25/2013                     Y                        359                  $16,014
6570       GAITHERSBURG     MD                      Private     4.Short Sale       HAMP-TIER 2-STD      1/10/2014                     N                        1226                 $69,471
5767        NEW BRITAIN     CT                      Private        2.FCL           HAMP-TIER 2-STD     12/20/2012        Y            Y                        1206                 $65,322
0527            EVERETT     WA                      Private        2.FCL           HAMP-TIER 1-STD      5/26/2010        Y            N                         298                 $19,991
6896             BRICK      NJ                      FNMA            3.PIF            ALT MOD 3.0        2/5/2013                      Y                         280                  $7,943
7639          LAS VEGAS     NV                      Private     4.Short Sale       HAMP-TIER 2 PRA      4/26/2013                     Y                         694                 $24,537
7382     SOUTH OZONE PARK   NY                      Private     4.Short Sale       HAMP-TIER 1-STD      10/1/2010                     N                         548                 $49,309
5181          LAS VEGAS     NV                      Private        2.FCL           HAMP-TIER 1-STD      8/31/2010        Y            N                         334                 $13,088
4047           GARDENA      CA                      FHLMC          2.FCL           HAMP-TIER 1-STD     10/20/2010                     Y                        476                  $28,773
5704       HIGHLAND PARK     IL                     FNMA           2.FCL           FNMA NEW MOD        10/10/2011                     Y                         588                 $67,821
5932     EAST STROUDSBURG   PA                      Private     4.Short Sale       HAMP-TIER 2-PRA      1/23/2013                     N                         235                 $34,674
5908       WEST MILFORD     NJ                      FNMA            3.PIF            ALT MOD 3.0         2/7/2013                     Y                        281                  $13,699
1031            LAPLACE     LA                      Private        2.FCL           HAMP-TIER 2-STD      4/10/2013                     N                        526                   $9,299
9650            AURORA      CO                      Private         3.PIF          HAMP-TIER 2-STD      5/13/2013        Y            N                         792                 $27,784
3743             MESA       AZ                      Private        2.FCL           Hamp Tier 2 PRA     8/17/2012                      Y                         290                  $7,169
6338            WATAGA       IL                     FNMA           2.FCL             ALT MOD 3.0         2/5/2013                     N                        401                   $4,856
6905              HICO      TX                      FHLMC          2.FCL             FHLMC MOD           1/6/2012                     N                         280                  $4,835
9008            CHESTER     NH                      Private     4.Short Sale       HAMP-TIER 2-STD       2/4/2014                     Y                        364                  $28,197
8042        CUMBERLAND      MD                      FNMA           2.FCL             ALT MOD 3.0         6/4/2013                     N                         154                  $2,710
5393           DELTONA      FL                      FNMA           2.FCL             ALT MOD 3.0        6/25/2012                     N                        510                  $10,773
1533            NEWARK      OH                      FNMA           2.FCL             ALT MOD 3.0       11/2/2012                      N                        520                  $10,542
1734           BRANDON      FL                      FNMA           2.FCL             ALT MOD 3.0       6/27/2012                      N                        630                  $18,214
9055       WINTER HAVEN     FL                      FNMA           2.FCL             ALT MOD 3.0        8/22/2012                     Y                        629                   $7,901
9776         LAKE PLACID    FL                      FNMA           2.FCL             ALT MOD 3.0        12/4/2012                     Y                         398                  $6,181
1232       PLEASANTVILLE    NJ                      FNMA            3.PIF            ALT MOD 3.0        6/15/2012                     N                        287                   $8,751
1980          CLERMONT      FL                      FNMA            3.PIF            ALT MOD 3.0        6/26/2012                     N                         569                 $22,934
1027      NEW PORT RICHEY   FL                      FNMA           2.FCL             ALT MOD 3.0        4/17/2013                     Y          Yes            593                 $15,240
1368       TOMS RIVER TO    NJ                      FNMA            3.PIF            ALT MOD 3.0       12/14/2013                     Y                        467                  $27,988
3401         BRUNSWICK      GA                      FNMA           2.FCL        FNMA STREAMLINED MOD    9/24/2013                     N                         145                  $3,340
3503           GASTONIA     NC                      FNMA           2.FCL             ALT MOD 3.0       6/12/2012                      Y                         559                  $7,807
4413         WEST BERLIN    NJ                      FNMA           2.FCL             ALT MOD 3.0       10/11/2012                     Y                        193                   $9,729
8692         MELBOURNE      FL                      FNMA           2.FCL             ALT MOD 3.0         5/7/2013                     Y                        584                  $10,520
0666          SARASOTA      FL                      FNMA           2.FCL             ALT MOD 3.0       12/11/2012                     N                        406                   $7,774
0887        NEW ORLEANS     LA                      Private        2.FCL           HAMP-TIER 2-STD     10/10/2014                     Y                        191                  $10,212
4854           LAKELAND     FL                      FNMA            3.PIF            ALT MOD 3.0        6/14/2012                     N                         712                 $25,452
8948           FREEHOLD     NJ                      FNMA           2.FCL             ALT MOD 3.0       6/12/2012                      Y                         681                 $38,012
9856            CARMEL      NY                      FNMA          1.Active         HAMP-TIER 1-STD      10/7/2010                     N                         736                 $52,304
4753           LAKEVILLE    PA                      FNMA           2.FCL             ALT MOD 3.0        9/10/2012                     Y                        528                  $17,827
0315            HILLSIDE    NJ                      FNMA           2.FCL             ALT MOD 3.0       10/11/2012                     Y                         406                 $29,331
0036          LANCASTER     PA       FLOYD, CYNDI   FNMA           2.FCL           FNMA NEW MOD        11/18/2011                     Y                         747                 $32,730
0126            READING     PA                      FNMA           2.FCL             ALT MOD 3.0        6/5/2012                      N                         462                 $11,800
6801         FORESTVILLE    MD                      FNMA           2.FCL             ALT MOD 3.0        6/21/2012                     N                         536                 $17,380
0115        VIRGINIA BEAC   VA                      FNMA           2.FCL             ALT MOD 3.0        8/13/2013                     Y                         651                 $38,790
                               Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 3 of 20


2125    EGG HARBOR CI    NJ                FNMA             3.PIF             ALT MOD 3.0         7/3/2012       Y   Yes   337   $12,611
0927     ASBURY PARK     NJ                FNMA            2.FCL        FNMA STREAMLINED MOD     9/27/2013       Y         391   $11,720
6388    MAHANOY CITY     PA                FNMA            2.FCL              ALT MOD 3.0        6/22/2012       N         628    $8,738
8241     ST AUGUSTIN     FL                FNMA             3.PIF             ALT MOD 3.0       6/14/2012        Y         286    $8,279
8230          EXTON      PA                FNMA             3.PIF             ALT MOD 3.0       1/10/2013        N         344   $22,818
8273     PHILADELPHIA    PA                FNMA           1.Active            ALT MOD 3.0         2/5/2013       Y   Yes   157    $2,963
4534     WILMINGTON      NC                FNMA            2.FCL              ALT MOD 3.0         7/6/2012       N         156    $2,377
5836      ALLENTOWN      PA                FNMA             3.PIF             ALT MOD 3.0        3/7/2013        N         156    $3,478
0684     UPPER DARBY     PA                FNMA            2.FCL              ALT MOD 3.0         3/6/2013       Y         217    $5,181
2170     PHILADELPHIA    PA                FNMA           1.Active            ALT MOD 3.0        12/5/2012       N         157    $2,886
6703     PHILADELPHIA    PA                FNMA             3.PIF             ALT MOD 3.0         3/7/2013       Y         339   $11,509
5694     PHILADELPHIA    PA                FNMA        5.Service Txfr         ALT MOD 3.0       10/11/2012       Y         191    $4,881
5865     PHILADELPHIA    PA                FNMA            2.FCL            FNMA NEW MOD        10/10/2012       Y         496    $7,463
6741        LITHONIA     GA                FNMA            2.FCL              ALT MOD 3.0        7/6/2012        Y         279    $5,207
6671         CARMEL      NY                FNMA            2.FCL        FNMA STREAMLINED MOD     12/6/2013   Y   N         645   $13,712
0587       CHARLOTTE     NC                FNMA            2.FCL              ALT MOD 3.0       9/12/2013        Y   Yes   164   $2,490
3034     NORTH MIAMI     FL                FHLMC        4.Short Sale          FHLMC MOD          1/30/2012       Y         210    $9,571
6622        TREMONT      PA                FNMA            2.FCL              ALT MOD 3.0        12/5/2012       N         187    $1,995
2129     WARRENVILLE     SC                FNMA            2.FCL              ALT MOD 3.0       8/23/2012        Y         295    $3,910
7136    NORTH CHARLES    SC                FNMA            2.FCL              ALT MOD 3.0        6/15/2012       N         410    $6,929
3398     WILMINGTON      DE                FNMA            2.FCL              ALT MOD 3.0        6/22/2012       N         477   $10,753
5424     NEW BOSTON      NH              Wells Owned       2.FCL            HAMP-TIER 2-STD     8/22/2014        Y   Yes   173   $14,004
2970     PHILADELPHIA    PA                FHLMC           2.FCL              FHLMC MOD          6/20/2012       Y   Yes   718   $25,244
9847         ONEIDA      NY                FNMA            2.FCL              ALT MOD 3.0       8/14/2013        N         500   $10,869
0509       DEPTFORD      NJ                FNMA             3.PIF             ALT MOD 3.0       6/22/2012        N         658   $16,450
0691      LAKE CHARLE    LA                FNMA             3.PIF             ALT MOD 3.0       3/25/2013        Y         354    $4,831
2945         CHESTER     PA              Wells Owned        3.PIF           HAMP-TIER 2-STD     8/11/2015        Y         374    $3,986
0231     BARTONS GLE     PA                FNMA            2.FCL              ALT MOD 3.0       6/28/2012        Y         696   $20,712
2227      BRIDGEPORT     NJ                FNMA            2.FCL              ALT MOD 3.0        6/20/2012       N         688   $14,240
0204      FLEETWOOD      PA                FNMA            2.FCL              ALT MOD 3.0       10/12/2012       N         679   $19,720
2868          TAMPA      FL                FNMA            2.FCL              ALT MOD 3.0         6/5/2013       N         551    $7,923
1983       AMESBURY      MA                FHLMC            3.PIF       FHLMC STREAMLINED MOD    10/8/2013       Y         646   $19,330
3673      INDIANPOLIS    IN                FNMA            2.FCL              ALT MOD 3.0        6/22/2012       N         342    $5,337
4944       MASSILLON     OH                FHLMC          1.Active            FHLMC MOD          10/2/2012       N         153    $2,497
7905    PORTOLLA HILLS   CA                Private      4.Short Sale        HAMP-TIER 1-STD     11/16/2010   Y   Y   Yes   533   $47,878
3085      PHILADELPHI    PA                FNMA            2.FCL              ALT MOD 3.0       10/12/2012       Y   Yes   619   $19,073
8306     WEST MIDDLE     PA                FNMA            2.FCL              ALT MOD 3.0        8/28/2013   Y   Y         207    $5,807
5243         LOWELL      MA                FHLMC           2.FCL        FHLMC STREAMLINED MOD   11/30/2013       N         514   $13,086
8268         LACLEDE     MO                FNMA            2.FCL              ALT MOD 3.0       6/18/2012        Y         288    $2,983
4295     LOUDONVILLE     OH                FHLMC          1.Active            FHLMC MOD         10/22/2014       Y         411    $7,518
3253      BELLE PLAINE   IA                FNMA            2.FCL              ALT MOD 3.0        6/18/2012       N         319    $4,966
0599       ASHTABULA     OH                FHLMC           2.FCL        FHLMC STREAMLINED MOD    8/27/2013       N         422    $9,052
1682     COLLINGDALE     PA                FNMA            2.FCL              ALT MOD 3.0       12/11/2012       Y         224    $7,745
1481         ENCINO      CA                Private        1.Active          HAMP-TIER 2-STD       8/8/2014   Y   N         525   $70,114
4181     DELRAY BEACH    FL                FNMA            2.FCL              ALT MOD 3.0        2/8/2013        N         496   $10,502
2112       LANCASTER     PA                FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD   10/24/2014       N         480    $9,547
5926      TOBYHANNA      PA                FHLMC           2.FCL        FHLMC STREAMLINED MOD   10/23/2013       Y         601    $6,893
3435        WICKLIFFE    OH                FHLMC            3.PIF       FHLMC STREAMLINED MOD   12/27/2013       N         482   $10,822
2552       ROCKFORD       IL               FNMA            2.FCL              ALT MOD 3.0        7/9/2012        N         159    $2,484
8622   DOVER TOWNSHIP    NJ                FHLMC           2.FCL        FHLMC STREAMLINED MOD     7/5/2013       N         673   $29,085
8483     BROOKHAVEN      PA                FHLMC        4.Short Sale          FHLMC MOD          7/17/2012       Y         320    $9,044
3034       ROCHESTER     NH                FHLMC           2.FCL        FHLMC STREAMLINED MOD   11/23/2013       N         114    $4,993
5307      WOODRIDGE       IL               FNMA            2.FCL              ALT MOD 3.0        12/3/2013       Y         304    $7,019
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 4 of 20


7121   PONTE VEDRA BEACH   FL               FNMA          2.FCL              ALT MOD 3.0       8/28/2013    Y   N          179    $3,046
8094       DES MOINES      IA               FNMA          2.FCL              ALT MOD 3.0        6/18/2012       Y         381     $5,932
4559      NEPTUNE CITY     NJ               FHLMC      4.Short Sale    FHLMC STREAMLINED MOD    8/12/2013       N          315   $14,655
7554       PAINESVILLE     OH               FNMA          2.FCL              ALT MOD 3.0       10/11/2012       Y          467    $7,910
1696           WELLS       ME               FNMA           3.PIF             ALT MOD 3.0       11/2/2012        N         580    $10,193
5497       HALTOM CITY     TX               FNMA          2.FCL            FNMA NEW MOD        11/16/2011       Y          683   $17,296
9002           MIAMI       FL               FNMA       4.Short Sale        FNMA NEW MOD         5/28/2012       Y          970   $37,310
2822       MIDDLEFIELD     CT               FNMA         1.Active            ALT MOD 3.0        11/9/2012       N          550   $24,444
5232          WICHITA      KS               FNMA          2.FCL              ALT MOD 3.0        4/4/2013        N          154    $1,613
2896       PAINESVILLE     OH               FNMA          2.FCL              ALT MOD 3.0        6/29/2012       Y          362    $7,471
1136        WOODVILLE      TX               FNMA          2.FCL        FNMA STREAMLINED MOD     10/2/2015       N          427    $9,807
3348      JACKSONVILLE     FL               FNMA          2.FCL              ALT MOD 3.0        11/8/2012       Y         160     $8,283
5139       SMITHSBURG      MD               FNMA          2.FCL              ALT MOD 3.0        6/19/2012       Y          656   $24,540
9742     REYNOLDSBURG      OH               FNMA          2.FCL              ALT MOD 3.0       6/22/2012        N          293    $6,714
8785    CUYAHOGA FALLS     OH               FNMA          2.FCL              ALT MOD 3.0        6/19/2012       N          444    $9,326
2524          AKRON        OH               FNMA          2.FCL              ALT MOD 3.0       10/11/2012       N          191    $2,234
3902        CLEVELAND      OH               FNMA          2.FCL        FNMA STREAMLINED MOD     7/12/2013   Y   Y          283    $5,656
7411     CRAWFORDVILLE     FL               FNMA       4.Short Sale    FNMA STREAMLINED MOD     9/20/2013       N          110    $4,609
8834   BERKELEY TOWNSHIP   NJ               FNMA          2.FCL              ALT MOD 3.0         6/5/2013       Y         154     $7,430
9715      COLLEGE PARK     GA               FNMA           3.PIF             ALT MOD 3.0       8/14/2013        Y         470    $22,530
6294          ELKTON       MD               FHLMC          3.PIF             FHLMC MOD           8/8/2012       N         373    $17,947
7235        POST FALLS     ID               FHLMC         2.FCL        FHLMC STREAMLINED MOD     8/8/2013       Y          585   $17,460
3572      GEORGETOWN       KY               FHLMC         2.FCL              FHLMC MOD          1/20/2012       N          264    $5,135
5186      TRAVERSE CITY    MI               FHLMC         2.FCL              FHLMC MOD          3/29/2013       Y         1032   $29,642
9726       FLOSSMOOR        IL              FNMA          2.FCL              ALT MOD 3.0        6/20/2012       Y   Yes    718   $60,579
5358    MCSHERRYSTOWN      PA               FHLMC         2.FCL        FHLMC STREAMLINED MOD    8/27/2013       Y          573   $15,383
7504         CHICAGO       IL               FHLMC         2.FCL        FHLMC STREAMLINED MOD    12/3/2013       N          276   $14,829
2386       BLAKESBURG      IA               FHLMC         2.FCL        FHLMC STREAMLINED MOD    7/11/2013       N          283    $3,869
4795      RIDGE SPRING     SC               FNMA          2.FCL            FNMA NEW MOD         2/27/2013       Y          575    $9,842
0469     LAGRANGEVILLE     NY               FHLMC         2.FCL        FHLMC STREAMLINED MOD   11/25/2013       N          634   $52,799
7064         LAPORTE       IN               FHLMC         2.FCL        FHLMC STREAMLINED MOD    9/11/2015       Y          649   $25,363
2575     DOUGLASSVILLE     PA               FHLMC         2.FCL        FHLMC STREAMLINED MOD   11/23/2013       Y          205    $4,836
7079         NORTON        MA               FNMA      5.Service Txfr         ALT MOD 3.0         5/8/2015       Y         675    $44,442
5112         ATLANTA       GA               FHLMC        1.Active      FHLMC STREAMLINED MOD   11/30/2013       Y          451   $13,220
6024      SWARTHMORE       PA               FHLMC         2.FCL        FHLMC STREAMLINED MOD    8/13/2013       N          134    $6,033
2271     BONNERS FERRY     ID               FNMA          2.FCL              ALT MOD 3.0        9/12/2013       Y         222     $8,040
7114        WEST BEND      WI               FNMA          2.FCL            HAMP-TIER 1-STD     12/3/2010        N         367    $21,552
1136          RAMSEY       MN               FHLMC         2.FCL            HAMP-TIER 1-STD      9/22/2015       N         174     $5,549
8291        HERTFORD       NC               FNMA       4.Short Sale          ALT MOD 3.0        2/27/2013       Y         271     $9,303
9898          SLIDELL      LA               FHLMC         2.FCL              FHLMC MOD          12/4/2012       N         1190   $58,844
7074          BRONX        NY               Private      1.Active          HAMP-TIER 2-STD      9/24/2014       Y          327   $24,303
5748       GOLDSBORO       NC               FHLMC         2.FCL              FHLMC MOD           2/3/2012       N          551   $14,675
8224        GLEN ROCK      NJ               FNMA           3.PIF             ALT MOD 3.0        6/22/2012       Y          385   $45,313
9872     WESLEY CHAPEL     FL               FHLMC         2.FCL        FHLMC STREAMLINED MOD   12/12/2013       N          678   $23,612
0551         TAVARES       FL               FNMA          2.FCL              ALT MOD 3.0        9/13/2013       Y         196     $7,624
9385        PARKLAND       FL               FNMA          2.FCL              ALT MOD 3.0       1/14/2013        Y          379   $33,378
3287    CHARLOTTESVILLE    VA               FNMA          2.FCL            HAMP-TIER 1-STD     5/17/2011        N         227     $7,370
2723      BIRMINGHAM       AL               FHLMC         2.FCL        FHLMC STREAMLINED MOD    6/15/2015       Y          495   $20,547
8034           DELHI       NY               FNMA         1.Active            ALT MOD 3.0         2/7/2013       N          342   $19,365
7589      MAPLE GROVE      MN               FNMA           3.PIF       FNMA STREAMLINED MOD     7/15/2013       Y          136   $12,230
7703         FRANKLIN      IN               FHLMC          3.PIF       FHLMC STREAMLINED MOD    7/10/2013       Y   Yes    373   $13,998
4971         FONTANA       CA               FNMA          2.FCL        FNMA STREAMLINED MOD     7/10/2013       N          281   $23,633
6616      CEDAR RAPIDS     IA               FNMA          2.FCL            HAMP-TIER 1-STD      8/26/2010       Y         178     $5,607
                                     Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 5 of 20


3625      WEST CHESTER     OH                           FHLMC        4.Short Sale    FHLMC STREAMLINED MOD    8/12/2013       Y   Yes    681   $32,653
4147       HAVERTOWN       PA                           FNMA             3.PIF             ALT MOD 3.0       6/21/2012        N         292    $16,245
9518          ALLIANCE     OH                           FNMA            2.FCL              ALT MOD 3.0        2/7/2013        N          158    $2,459
2037          DECATUR       IL                          FNMA            2.FCL              ALT MOD 3.0       10/11/2012       Y         557     $4,750
8739      SUMMERVILLE      SC                           FNMA         4.Short Sale          ALT MOD 3.0        7/17/2015       Y         289     $8,565
2702        NAUGATUCK      CT                           FHLMC           2.FCL              FHLMC MOD         12/31/2013       Y          669   $16,416
8333         HARTFORD      SD                           FHLMC        4.Short Sale    FHLMC STREAMLINED MOD    1/20/2014       Y          141    $9,019
0784        BOOTHWYN       PA                           FNMA            2.FCL              ALT MOD 3.0        7/6/2012        Y         521    $28,964
0617       BOCA RATON      FL                           FNMA             3.PIF             ALT MOD 3.0         3/7/2013       N          279    $3,617
6045        PENSACOLA      FL                           FNMA            2.FCL        FNMA STREAMLINED MOD    11/22/2013       N          509   $21,181
9716     SEDRO WOOLLEY     WA                           FNMA            2.FCL              ALT MOD 3.0        6/20/2012       Y         535    $27,806
8572        SHELBYVILLE    KY                           FHLMC            3.PIF             FHLMC MOD          4/28/2012       Y   Yes    237   $17,399
3111      QUAKERTOWN       PA                           FNMA            2.FCL              ALT MOD 3.0       2/14/2013        N          594   $17,923
4371          SEAFORD      DE                           FNMA            2.FCL              ALT MOD 3.0       6/22/2012        Y          690   $20,940
5852      ELIZABETH CITY   NC                           FHLMC        4.Short Sale          FHLMC MOD          8/17/2015       N          442    $8,317
4074             RIFLE     CO                           FNMA             3.PIF           FNMA NEW MOD         3/1/2012        Y          243   $19,433
8411          HIGHLAND     KS                           FHLMC            3.PIF             FHLMC MOD           1/6/2012       N          250    $6,092
1305            MIAMI      FL                           FHLMC       5.Service Txfr         FHLMC MOD           4/6/2012       N          430   $54,837
4948          ORLANDO      FL                           FNMA            2.FCL              ALT MOD 3.0       11/9/2012        Y          435   $15,581
4375            TAMPA      FL                           FNMA            2.FCL              ALT MOD 3.0         6/5/2013       N         154     $2,173
8115            KENLY      NC                           FNMA           1.Active            ALT MOD 3.0       6/24/2012        N         233    $2,715
8017           FISHERS     IN                           FHLMC           2.FCL              FHLMC MOD          7/11/2012       Y          436   $24,550
9406      INDIANAPOLIS     IN                           FNMA            2.FCL              ALT MOD 3.0        7/12/2013       N         284     $5,626
6564      PALMETTO BAY     FL                           FNMA             3.PIF             ALT MOD 3.0        4/9/2013        Y          373   $10,548
4297         LAKEWOOD      OH                           FNMA            2.FCL              ALT MOD 3.0        6/20/2012       N          596   $21,089
4781          SKILLMAN     NJ                           FNMA            2.FCL              ALT MOD 3.0       6/23/2012    Y   Y         659    $56,284
5192    SPRING LAKE PARK   MN                           FNMA           1.Active            ALT MOD 3.0         1/8/2013       N          160    $6,034
2961        GIG HARBOR     WA                           FHLMC           2.FCL              FHLMC MOD           9/6/2012       Y          614   $55,521
1171           ATHENS      TN                           FHLMC           2.FCL              FHLMC MOD           3/7/2012       N          127    $4,761
3647       EAST DUNDEE      IL                          FNMA            2.FCL              ALT MOD 3.0       6/22/2012        Y          690   $41,642
4901       TINTON FALLS    NJ                           FHLMC          1.Active      FHLMC STREAMLINED MOD     4/8/2014       Y          493   $35,480
7351        WATTSBURG      PA                           FNMA             3.PIF             ALT MOD 3.0       6/20/2012        Y   Yes   292    $15,379
6102         LEXINGTON     KY                           FNMA            2.FCL              ALT MOD 3.0       12/16/2012       N          256    $7,057
3851        RIDGECREST     CA                           FHLMC          1.Active            FHLMC MOD           3/6/2012       Y          279   $11,378
4777       PENNINGTON      NJ                           FNMA         4.Short Sale          ALT MOD 3.0        1/15/2013       Y         411    $19,000
4438     BOYNTON BEACH     FL                           Private         2.FCL            HAMP-TIER 2-STD       9/2/2014       N         1520   $74,330
5126        SPRINGFIELD    MA                           Private         2.FCL            HAMP-TIER 2-STD     11/15/2013       N         836    $39,602
6175          SWANSEA      SC                           FNMA            2.FCL              ALT MOD 3.0       6/21/2012        Y          415    $8,912
5175           WICHITA     KS                           FNMA            2.FCL              ALT MOD 3.0       6/20/2013        N          414    $6,829
0637           NEWARK      NJ                         Wells Owned    4.Short Sale        HAMP-TIER 2-STD      3/26/2015   Y   Y         1545   $57,682
8843   COLORADO SPRINGS    CO                           Private      4.Short Sale        NON-HAMP B&P          1/4/2012   Y   Y          520   $11,548
3327         VERMILION     OH                           FHLMC           2.FCL              FHLMC MOD         10/24/2012       Y          937   $22,640
7474          ARDMORE      OK                           FNMA            2.FCL              ALT MOD 3.0        6/22/2012       N          172    $2,349
5799        BLACKSTONE     MA                           FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD    8/13/2013       Y          712   $28,579
3258           KEYPORT     NJ                           Private        1.Active          HAMP-TIER 2-STD      9/20/2013   Y   N          658   $28,996
2214      E NORTHPORT      NY                           Private         2.FCL            HAMP-TIER 1-STD     11/15/2010       N          440   $38,516
8526       CHARLESTON      MS                           Private         2.FCL            HAMP-TIER 2-STD      6/30/2012       N          181    $3,202
4255          ALTADENA     CA                           Private      4.Short Sale        HAMP-TIER 1-PRA      9/13/2012   Y   Y          492   $47,187
2338       PHILADELPHIA    PA                           Private         2.FCL            HAMP-TIER 2-STD      8/21/2013       N          415   $13,585
5241    RUTHERFORDTON      NC                           FHLMC           2.FCL        FHLMC STREAMLINED MOD   11/25/2013       Y          173    $3,670
0712             YORK      PA                           Private      4.Short Sale        HAMP-TIER 2-STD      12/8/2014   Y   Y         463    $16,333
8298         GREEN BAY     WI                         Wells Owned       2.FCL            HAMP-Tier 2-PRA      3/11/2014       Y          948   $54,623
3417      NORTH BERGEN     NJ    MARTINDALE, ALICIA     FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD    12/3/2013       N          517   $22,679
                                Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 6 of 20


9744        LEVITTOWN     NY                  FNMA           3.PIF             ALT MOD 3.0       10/11/2012       N          191   $10,829
0923     HANOVER PARK      IL                 Private       2.FCL            HAMP-TIER 2-PRA      3/10/2014       N         921    $55,277
5276     ALBUQUERQUE      NM                  Private      1.Active          HAMP-TIER 2-STD      6/10/2013   Y   Y   Yes    526    $9,666
2708       HALETHORPE     MD                  FHLMC          3.PIF           HAMP-TIER 1-STD     12/16/2010       N          229   $13,919
2509     OWINGS MILLS     MD                  FHLMC        1.Active      FHLMC STREAMLINED MOD   11/29/2013       N          329   $13,801
7059      CALUMET CITY     IL                 Private       2.FCL            HAMP-TIER 1-STD       9/2/2010       N          489   $22,811
5123      PHILADELPHIA    PA                  FHLMC         2.FCL        FHLMC STREAMLINED MOD   11/13/2013       N          377   $12,312
8561         MEDFIELD     MA                  FHLMC     5.Service Txfr       HAMP-TIER 1-STD     12/22/2011       Y          928   $79,394
9492       BRENTWOOD      CA    ENIS, CRAIG   FHLMC         2.FCL        FHLMC STREAMLINED MOD   12/13/2013       Y          405   $29,298
9111         GULFPORT     FL                  Private       2.FCL            HAMP-TIER 2-PRA      6/24/2013       N          445   $12,033
8473          LUBBOCK     TX                  Private    4.Short Sale        HAMP-TIER 2-STD      9/24/2014       N         1181   $27,234
7032         MODESTO      CA                  FNMA          2.FCL              ALT MOD 3.0        12/7/2012       Y         249     $8,846
4537   NORTH LAUDERDALE   FL                  Private      1.Active          HAMP-Tier 2-PRA     1/28/2014        N         423    $16,510
2165         HOUSTON      TX                  Private       2.FCL            HAMP-Tier 2-PRA      8/28/2012       Y          604   $20,892
2768         ALAMEDA      CA                  FHLMC         2.FCL        FHLMC STREAMLINED MOD   12/11/2013       N          404   $24,214
3877     STATEN ISLAND    NY                  FHLMC        1.Active      FHLMC STREAMLINED MOD    8/14/2013       N          622   $38,480
5796            DYER      TN                  Private        3.PIF           HAMP-TIER 2-STD      3/31/2014       Y         299     $3,262
2499        FORTY FORT    PA                  FHLMC        1.Active            FHLMC MOD           8/3/2012       N          267    $8,302
6321     CHEEKTOWAGA      NY                  Private       2.FCL            HAMP-TIER 2-STD       7/2/2012       Y          336    $9,501
9844         HOUSTON      TX                  Private       2.FCL            HAMP-TIER 2-STD     10/25/2012   Y   Y         602    $19,252
2398    CAPITOL HEIGHTS   MD                  Private       2.FCL            HAMP-TIER 2-STD     11/16/2012       Y         1171   $66,952
5345        SAN DIEGO     CA                  Private    4.Short Sale        HAMP-TIER 2-STD      7/23/2012   Y   Y          654   $26,630
9685         KENMORE      NY                  Private       2.FCL            HAMP-TIER 2-STD     10/10/2014       Y          312    $8,461
8169        ROCHESTER     NY                  Private       2.FCL            HAMP-TIER 1-STD     10/12/2010       Y         437    $19,828
0623       BLOOMFIELD     NJ                  Private    4.Short Sale        HAMP-Tier 2-PRA       8/1/2012       Y          412   $58,265
1961       HOMOSASSA      FL                  FNMA          2.FCL              ALT MOD 3.0        6/21/2012       Y          627   $15,023
0479         LAS VEGAS    NV                  Private       2.FCL            HAMP-TIER 2-PRA      9/13/2013       N          954   $33,596
7432      INDIANAPOLIS    IN                  Private       2.FCL            HAMP-TIER 2-STD      9/24/2013       Y   Yes    754   $22,492
1042     ALBUQUERQUE      NM                  FHLMC      4.Short Sale    FHLMC STREAMLINED MOD   11/13/2013       N          407   $26,098
7943        ANDERSON      OH                  FHLMC         2.FCL        FHLMC STREAMLINED MOD    8/12/2013       N          468   $16,136
1205        PENSACOLA     FL                  FHLMC         2.FCL            HAMP-TIER 1-STD     11/19/2012       N          810   $12,912
2177     INDEPENDENCE     KY                  FHLMC         2.FCL        FHLMC STREAMLINED MOD    7/10/2013       Y          616   $26,121
4884            BEND      OR                  FHLMC         2.FCL        FHLMC STREAMLINED MOD   12/31/2013       N          609   $25,755
9414         HICKSVILLE   NY                  Private      1.Active          HAMP-TIER 2-STD      7/13/2012       Y          711   $57,212
4599           DALLAS     OR                  FHLMC         2.FCL        FHLMC STREAMLINED MOD    8/27/2013       Y          603   $32,810
5342        GREENFIELD    WI                  FNMA          2.FCL            HAMP-TIER 1-STD     11/12/2010       N         164     $2,944
3676       SAN JACINTO    CA                  FNMA          2.FCL              ALT MOD 3.0        11/9/2012       Y          161    $7,520
0824         OXON HILL    MD                  FNMA          2.FCL              ALT MOD 3.0        6/22/2012   Y   Y   Yes    446   $18,958
3709    SAN BERNARDINO    CA                  Private   5.Service Txfr       HAMP-Tier 2-PRA      2/12/2013       Y          195    $8,126
7258           LOWELL     AR                  FNMA          2.FCL              ALT MOD 3.0        6/20/2012       N          383   $11,281
8372      FERGUS FALLS    MN                  FNMA          2.FCL              ALT MOD 3.0        7/12/2013       Y         161     $4,872
2859           TAMPA      FL                  FNMA          2.FCL        FNMA STREAMLINED MOD    12/10/2013       N           99    $6,740
9637       GAINESVILLE    FL                  FNMA          2.FCL              ALT MOD 3.0        6/21/2012       Y         688    $31,051
5741      MASSAPEQUA      NY                  FHLMC     5.Service Txfr   FHLMC STREAMLINED MOD   12/12/2013       Y   Yes    588   $66,948
4209         FORT MILL    SC                  FHLMC        1.Active          HAMP-TIER 1-STD      3/22/2013       Y          507   $24,250
0481       MERTZTOWN      PA                  FHLMC         2.FCL        FHLMC STREAMLINED MOD   12/30/2013       Y          114    $3,698
8651         BROOKLYN     NY                  FHLMC        1.Active      FHLMC STREAMLINED MOD    12/2/2013       N          483   $33,635
7551          CHICAGO      IL                 FHLMC         2.FCL              FHLMC MOD           3/9/2012   Y   Y          464   $32,707
0076         EAST LYME    CT                  FNMA           3.PIF             ALT MOD 3.0       6/22/2012        Y         385    $18,501
1281         HANOVER      MD                  FHLMC     5.Service Txfr   FHLMC STREAMLINED MOD     4/3/2014       Y          276    $8,289
6844        LOUISVILLE    KY                  FHLMC          3.PIF             FHLMC MOD          2/10/2012       N          191    $5,640
3352            YUMA      AZ                  FHLMC      4.Short Sale          FHLMC MOD          7/12/2012       N          133    $2,933
5795       LOS ANGELES    CA                  FNMA          2.FCL            HAMP-Tier 1-Std      12/1/2010       Y          183   $12,209
                                  Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 7 of 20


7896       WILMINGTON       NC               FNMA         2.FCL              ALT MOD 3.0       11/15/2012       Y          379   $13,215
7158           KENNER       LA               FNMA         2.FCL              ALT MOD 3.0       6/12/2012        Y   Yes   465    $17,811
1053            PEORIA       IL              FNMA         2.FCL              ALT MOD 3.0        12/6/2012       Y         340    $10,797
7389      TOMKINS COVE      NY               FNMA         2.FCL              ALT MOD 3.0       10/12/2012       Y          681   $60,103
9173           LINCOLN      NE               FHLMC         3.PIF           HAMP-TIER 1-STD     3/20/2015        Y         196     $7,440
6992        ALEXANDRIA      VA               FNMA     5.Service Txfr   FNMA STREAMLINED MOD    12/11/2014       Y          285    $8,468
2271           ROXANA        IL              FHLMC        2.FCL              FHLMC MOD          6/27/2012       N         535    $14,487
8915           ETOWAH       NC               FHLMC        2.FCL              FHLMC MOD          1/13/2012       Y         287     $9,258
5597        LEAGUE CITY     TX               FNMA         2.FCL              ALT MOD 3.0        7/10/2012       Y         587    $41,777
8378       FAYETTEVILLE     AR               FHLMC         3.PIF             FHLMC MOD           3/7/2012       Y          552   $22,916
9358           HEBRON       ME               FNMA     5.Service Txfr       FNMA NEW MOD         1/25/2012   Y   N         358    $17,363
2786            DRAPER      UT               FNMA         2.FCL              ALT MOD 3.0        12/6/2012       Y   Yes   277    $10,860
0823       CUMBERLAND        RI              FHLMC     4.Short Sale          FHLMC MOD          4/24/2012       Y         535    $21,897
0522           CHICAGO       IL              FNMA         2.FCL              ALT MOD 3.0        6/12/2012       Y         469    $32,668
1334         MILANVILLE     PA               FNMA         2.FCL              ALT MOD 3.0        6/22/2012       Y         567    $34,592
9167     SPOKANE VALLEY     WA               FHLMC        2.FCL              FHLMC MOD         12/23/2011       Y          662   $31,747
3206           DETROIT      MI               FHLMC        2.FCL              FHLMC MOD           2/6/2015       Y         250     $5,224
0059      SEVERNA PARK      MD               FNMA          3.PIF             ALT MOD 3.0        6/26/2012       N         628    $56,101
3576            WILDER      ID               FNMA         2.FCL        FNMA STREAMLINED MOD    11/22/2013       N         630    $23,603
0165      FRANKLIN PARK      IL              FNMA         2.FCL        FNMA STREAMLINED MOD    10/30/2013       Y          211    $9,896
1956            ELEELE      HI               FHLMC         3.PIF       FHLMC STREAMLINED MOD    7/12/2013       N          283   $13,120
2812           BENTON       LA               FNMA         2.FCL              ALT MOD 3.0       6/22/2012        N         355    $22,779
6688           LEDYARD      CT               FHLMC        2.FCL              FHLMC MOD          9/26/2012       Y         1120   $74,236
0001         STRASBURG      OH               FHLMC         3.PIF           HAMP-TIER 1-STD       6/2/2015       Y   Yes    365    $4,047
2957          COVENTRY      CT               FNMA         2.FCL              ALT MOD 3.0         7/9/2012       Y         343    $20,415
4543         SYLACAUGA      AL               FNMA         2.FCL            HAMP-TIER 1-STD     5/27/2010    Y   Y   Yes   177    $5,558
7457       MANCHESTER       CT               FHLMC        2.FCL            HAMP-TIER 1-STD      5/28/2010       Y         453    $19,496
3871         LANCASTER      OH               FNMA         2.FCL              ALT MOD 3.0       10/13/2013       N         162     $3,401
4141        SIOUX FALLS     SD               FHLMC        2.FCL              FHLMC MOD          1/19/2012       N         475     $9,539
5956         LAWRENCE       MA               FHLMC       1.Active      FHLMC STREAMLINED MOD    8/27/2013       N          695   $14,894
4687   TWP. OF TOMS RIVER   NJ               FHLMC        2.FCL              FHLMC MOD          7/19/2012       Y         975    $51,022
7279           DAYTON       OH               FNMA         2.FCL              ALT MOD 3.0         1/9/2013       Y         161     $4,514
1049             BIXBY      OK               FNMA      4.Short Sale        HAMP-TIER 1-STD     12/21/2010       Y         264    $10,127
0764            LAFITTE     LA               FHLMC    5.Service Txfr         FHLMC MOD          3/17/2015       Y         1263   $53,480
3087       SIMPSONVILLE     SC               FHLMC         3.PIF       FHLMC STREAMLINED MOD   11/27/2013       Y          330   $13,630
6769     PINGREE GROVE       IL              FNMA         2.FCL              ALT MOD 3.0        9/19/2012       Y         171    $11,815
2285         LAKEWOOD       NJ               FNMA      4.Short Sale          ALT MOD 3.0        3/11/2013       Y   Yes    375   $22,259
7119       WASHINGTON       DC               FNMA     5.Service Txfr         ALT MOD 3.0        6/12/2012       N          438   $24,493
3879      MYRTLE BEACH      SC               FHLMC        2.FCL              FHLMC MOD         12/30/2011       Y          942   $42,775
6389          ORLANDO       FL               FNMA      4.Short Sale        HAMP-TIER 1-STD      12/9/2014       Y         214    $10,710
9443     OKLAHOMA CITY      OK               FNMA         2.FCL              ALT MOD 3.0       6/22/2012        N         264    $11,445
7811            SECANE      PA               FHLMC     4.Short Sale    FHLMC STREAMLINED MOD    8/12/2013       Y          133    $7,837
8287          HOLLISTER     ID               FNMA      4.Short Sale          ALT MOD 3.0       12/12/2012       Y          438    $9,049
0576         ROCHESTER      NY               FNMA         2.FCL              ALT MOD 3.0       12/6/2013        N         157     $4,393
1172    UPPER MARLBORO      MD               FNMA          3.PIF             ALT MOD 3.0        4/16/2013       Y          319   $12,651
7187    HAVRE DE GRACE      MD               FNMA         2.FCL              ALT MOD 3.0         4/5/2013       N          521   $23,843
8981      ALBUQUERQUE       NM               FNMA         2.FCL            FNMA NEW MOD        12/27/2011       N          525   $19,387
1697        BOCA RATON      FL               FNMA          3.PIF             ALT MOD 3.0        9/10/2013       N         283     $4,322
4061   SOUTH OZONE PARK     NY               FNMA         2.FCL              ALT MOD 3.0        7/22/2013       N          508   $33,594
1372         CINCINNATI     OH               FHLMC     4.Short Sale          FHLMC MOD          6/15/2012       N          193    $8,520
2667        WOODLAND        WA               FNMA         2.FCL              ALT MOD 3.0        6/25/2012   Y   N         660    $24,697
4215     QUEENS VILLAGE     NY               FNMA        1.Active            ALT MOD 3.0         7/9/2012       Y   Yes   401    $12,612
9043          CONCORD       CA               FNMA          3.PIF             ALT MOD 3.0        6/24/2012       N         264    $16,406
                                   Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 8 of 20


5405        OCEANSIDE    NY                         FHLMC        4.Short Sale          FHLMC MOD           5/5/2014       N         1008   $103,974
5699    LAWRENCEBURG     KY                         FNMA            2.FCL            FNMA NEW MOD         3/14/2012       N         318    $21,505
4901        SOMERSET     KY                         FNMA            2.FCL        FNMA STREAMLINED MOD    12/13/2013       N          496    $15,096
7021         MANTECA     CA                         FNMA             3.PIF           FNMA NEW MOD         11/3/2011       Y          111     $4,182
3794     EASTHAMPTON     MA                         FNMA        5.Service Txfr   FNMA STREAMLINED MOD     12/2/2013       Y          452    $23,656
5841         COUNCIL     ID                         FNMA            2.FCL            FNMA NEW MOD          1/3/2012       Y          243     $4,280
6382        NASHVILLE    TN                         FHLMC           2.FCL              FHLMC MOD          2/13/2012       Y         284    $15,250
0969       KENNEWICK     WA                         FHLMC            3.PIF       FHLMC STREAMLINED MOD    12/4/2013       N          305     $8,010
3191   TWP OF FRANKLIN   NJ                         FNMA            2.FCL              ALT MOD 3.0        6/13/2012       Y         713    $41,164
5694       CAPE CORAL    FL                         FHLMC           2.FCL        FHLMC STREAMLINED MOD     9/9/2013       Y          435    $11,066
0472         MONSEY      NY                         FNMA        5.Service Txfr         ALT MOD 3.0        6/18/2012       N         534    $41,024
8788     NEW WINDSOR     NY                         FNMA            2.FCL            HAMP-TIER 1-STD     12/30/2011       Y         881    $67,474
6334         DUNEDIN     FL                         FNMA            2.FCL              ALT MOD 3.0        6/13/2012       N         560    $17,445
4947    NORTH VERNON     IN                         FNMA            2.FCL              ALT MOD 3.0        2/25/2013       N          390     $1,698
9581    NORTH VERNON     IN                         FNMA            2.FCL              ALT MOD 3.0        1/16/2013       Y          350     $2,180
0068    NORTH VERNON     IN                         FNMA            2.FCL              ALT MOD 3.0        2/25/2013       N          330     $1,334
7042         OAKDALE     NY                         FNMA         4.Short Sale          ALT MOD 3.0        6/15/2012       Y   Yes    287   $28,541
1346          JASPER     MN                         FNMA            2.FCL              ALT MOD 3.0        6/24/2012       N         172     $2,844
8894       COLUMBUS      OH                         FNMA            2.FCL              ALT MOD 3.0        6/20/2012       N          656     $6,638
2441         DURHAM      OR                         FNMA            2.FCL              ALT MOD 3.0        6/26/2012       Y         629    $42,084
4551          ANKENY      IA                        FNMA            2.FCL              ALT MOD 3.0         1/8/2013       Y         465    $19,542
6873         ROSELLE      IL                        FNMA            2.FCL            HAMP-TIER 1-STD     11/30/2010       Y         759    $69,281
6382          VISALIA    CA      LINDNER, KEITH     FNMA            2.FCL              ALT MOD 3.0        7/10/2012   Y   Y          313     $9,971
9143       ROCHESTER     NY    CUNNINGHAM, ROSE     FNMA            2.FCL              ALT MOD 3.0         1/9/2013       Y          649    $17,946
6494          YUKON      OK                         FNMA            2.FCL            FNMA NEW MOD        12/26/2011       Y         300    $12,764
4465    CLIMAX SPRINGS   MO                         FNMA            2.FCL              ALT MOD 3.0        3/29/2013       Y          208     $1,547
7216         CLOQUET     MN                         FNMA            2.FCL              ALT MOD 3.0        8/28/2013       Y          604    $22,534
8519      PORT ORANGE    FL                         FHLMC           2.FCL        FHLMC STREAMLINED MOD   12/12/2013       Y          465    $10,938
7023         ORLANDO     FL                         FNMA            2.FCL        FNMA STREAMLINED MOD     7/18/2013       Y   Yes    503    $18,727
5441     GRAND ISLAND    NE                         FNMA            2.FCL              ALT MOD 3.0        1/10/2013       Y          162     $3,246
1947         LONDON      OH                         FNMA            2.FCL              ALT MOD 3.0        1/10/2013       Y         162     $5,668
2198        COLUMBIA     SC                         FNMA            2.FCL              ALT MOD 3.0        1/11/2013       N         285     $7,719
8522       GETTYSBURG    PA                         FNMA             3.PIF             ALT MOD 3.0        4/15/2013       Y          162     $7,429
4875        CLEVELAND    OH                         FNMA            2.FCL              ALT MOD 3.0       10/14/2013       Y         163     $2,613
6174         CRESSON     PA                         FNMA           1.Active            ALT MOD 3.0        6/19/2012       N          200     $4,564
3802     INDEPENDENCE    KY                         FNMA            2.FCL              ALT MOD 3.0         7/9/2012       N          251    $11,535
8002         METAIRIE    LA                         FNMA            2.FCL              ALT MOD 3.0        3/12/2013       Y         192     $4,394
9428      INDIANAPOLIS   IN                         FNMA            2.FCL            FNMA NEW MOD         4/11/2013       Y          435     $8,277
8133       HENDERSON     KY                         FHLMC       5.Service Txfr       HAMP-TIER 1-STD      11/1/2012       Y   Yes    365    $7,308
4195    FT LAUDERDALE    FL                         FNMA             3.PIF           FNMA NEW MOD         12/1/2011       Y          183     $5,529
0606      BRIDGEWATER    MA                         FNMA        5.Service Txfr         ALT MOD 3.0        6/12/2012       Y          347    $27,852
3227         WICHITA     KS                         FNMA            2.FCL              ALT MOD 3.0        1/14/2013       N          379     $9,042
2126   FT WALTON BEACH   FL                         FNMA            2.FCL              ALT MOD 3.0        6/18/2012       Y          503    $17,093
7875       HEATHSVILLE   VA                         FNMA            2.FCL              ALT MOD 3.0        6/25/2012       N          265     $6,882
6633     ALBUQUERQUE     NM                         FNMA            2.FCL        FNMA STREAMLINED MOD     8/26/2013       N          512    $22,178
0585    MECHANICVILLE    NY                         FNMA            2.FCL              ALT MOD 3.0       10/11/2012       N          224     $9,541
4675          HARVEY     LA                         FHLMC           2.FCL        FHLMC STREAMLINED MOD    12/3/2013       Y          304    $10,697
0142        LAS VEGAS    NV                         FHLMC        4.Short Sale    FHLMC STREAMLINED MOD    8/28/2013       N          208     $6,337
2702       EDGEWATER     NJ                         FNMA         4.Short Sale    FNMA STREAMLINED MOD     8/10/2013       Y          526    $32,505
2849     TUNKHANNOCK     PA                         FNMA             3.PIF             ALT MOD 3.0        6/15/2012       Y          379    $13,294
2907      JACKSONVILLE   FL                         FNMA           1.Active            ALT MOD 3.0       10/31/2012       N         243     $2,973
9185      PHILADELPHIA   PA                       Wells Owned      1.Active          HAMP-TIER 2-STD      3/14/2014       N          163     $3,737
8029       BALTIMORE     MD                       Wells Owned        3.PIF           HAMP-TIER 2-STD     11/29/2014       N         421    $12,077
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 9 of 20


8737      BATON ROUGE       LA             Wells Owned       2.FCL            HAMP-TIER 2-STD       7/2/2014       Y         1097   $58,974
2812           CLINTON      CT               FHLMC        4.Short Sale    FHLMC STREAMLINED MOD     6/6/2014       N          581   $30,581
5519          LAKEVIEW      AR               FHLMC            3.PIF             FHLMC MOD           5/4/2012       Y          184    $4,809
3008             AVON       IN               FNMA            2.FCL              ALT MOD 3.0       6/25/2012        Y          234    $9,786
2969           MOORE        SC               FNMA           1.Active            ALT MOD 3.0         4/8/2013       N          219    $2,813
9675         POTOMAC        MD               FNMA             3.PIF             ALT MOD 3.0         6/8/2012       N          644   $51,368
4522        KNIGHTDALE      NC               FNMA            2.FCL              ALT MOD 3.0        6/20/2012       Y          353    $5,582
3821          NEW CITY      NY               FNMA            2.FCL        FNMA STREAMLINED MOD     12/1/2013       Y   Yes    483   $39,819
3406     DINGMANS FERRY     PA               FNMA            2.FCL              ALT MOD 3.0        6/25/2012       N          599   $20,289
5977         COMSTOCK       NY               FNMA            2.FCL              ALT MOD 3.0         1/9/2013       N          192    $4,292
8816            EWING       NJ               FNMA        5.Service Txfr         ALT MOD 3.0        6/26/2012   Y   Y          265   $20,421
8904           OMAHA        NE               FHLMC          1.Active            FHLMC MOD         12/30/2011       Y          117    $3,140
0178   LINCOLN UNIVERSITY   PA               FNMA             3.PIF             ALT MOD 3.0         7/8/2012       Y          280   $19,558
0398          READING       PA               FHLMC           2.FCL        FHLMC STREAMLINED MOD     9/5/2013       N          705   $19,822
7565            EFFORT      PA               FNMA            2.FCL        FNMA STREAMLINED MOD     12/4/2013       Y          703   $22,175
6543     LOPATCONG TWP      NJ               FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD   11/23/2013       Y          356   $15,408
1601           TOLEDO       OR               FNMA             3.PIF           FNMA NEW MOD         3/6/2012        Y          95     $4,385
3475           TOLEDO       OH               FNMA            2.FCL              ALT MOD 3.0       9/26/2013        Y         191     $3,493
7492           CARLISLE     PA               FNMA            2.FCL              ALT MOD 3.0       10/11/2012       N          436   $19,086
5975     DOWNINGTOWN        PA               FHLMC           2.FCL        FHLMC STREAMLINED MOD    12/9/2013       N          648   $36,594
2088           ALBANY       NY               FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD    7/31/2013       Y          546   $59,104
9437         PALM CITY      FL               FNMA             3.PIF             ALT MOD 3.0        6/8/2012        N          342   $12,125
3431         GAHANNA        OH               FHLMC           2.FCL              FHLMC MOD           1/2/2013       Y   Yes    423   $27,460
0808       BRANCHBURG       NJ               FHLMC       5.Service Txfr   FHLMC STREAMLINED MOD    10/8/2013       N          707   $61,588
9024       CRYSTAL LAKE     IL               FNMA            2.FCL              ALT MOD 3.0         1/9/2013       N          192   $11,268
4427         ANDERSON       SC               FNMA            2.FCL              ALT MOD 3.0       6/19/2012        N          197    $4,179
3954         FAIRBORN       OH               FNMA            2.FCL              ALT MOD 3.0       10/12/2013       N         251     $8,334
2121       MIDDLETOWN       PA               FNMA            2.FCL              ALT MOD 3.0        8/13/2013       Y          165    $3,272
0924       TORRINGTON       CT               FNMA            2.FCL        FNMA STREAMLINED MOD    12/13/2013       N          465   $15,368
8641         LAGRANGE       KY               FNMA            2.FCL              ALT MOD 3.0        6/21/2012       N          354    $7,506
3695      CRYSTAL RIVER     FL               FHLMC           2.FCL        FHLMC STREAMLINED MOD    10/8/2013       N          402   $11,154
1957         AVONDALE       LA               FNMA            2.FCL        FNMA STREAMLINED MOD      1/2/2014       Y          366    $8,530
9187         DENNISON       OH               FNMA           1.Active          FNMA NEW MOD        10/29/2014       Y          327    $6,901
1529        PAWTUCKET       RI               FNMA             3.PIF             ALT MOD 3.0        4/15/2013       Y          196    $4,173
9818     ATLANTIC BEACH     FL               FNMA        5.Service Txfr   FNMA STREAMLINED MOD     7/30/2014       Y          472    $9,632
6071       OCKLAWAHA        FL               FNMA            2.FCL              ALT MOD 3.0        8/18/2013       N          185    $2,273
9745       CLEARWATER       FL               FNMA             3.PIF             ALT MOD 3.0        6/7/2013        Y          267    $6,116
9705          ROANOKE       VA               FNMA            2.FCL              ALT MOD 3.0       5/18/2013        N         218     $1,731
8881       PHILADELPHIA     PA               FNMA             3.PIF             ALT MOD 3.0         6/7/2013       N          629    $2,781
3375          PALMYRA       PA               FNMA            2.FCL              ALT MOD 3.0        10/2/2013       N          322    $6,324
2507        BALTIMORE       MD               FNMA             3.PIF             ALT MOD 3.0        5/20/2013       Y          553   $13,625
5112        BALTIMORE       MD               FNMA             3.PIF             ALT MOD 3.0        9/13/2013       N          220    $2,660
7215          ANSONIA       CT               FNMA            2.FCL              ALT MOD 3.0       11/16/2013       N         246     $4,739
0932          NEPTUNE       NJ               FNMA         4.Short Sale        HAMP-TIER 1-STD      7/28/2014   Y   Y         925    $24,251
6731       PENNSAUKEN       NJ               FNMA             3.PIF             ALT MOD 3.0        9/14/2013       Y         179      $552
2884         LEONARDO       NJ               FNMA            2.FCL              ALT MOD 3.0        8/20/2013       Y          264    $6,483
3385        LANCASTER       SC               FNMA            2.FCL              ALT MOD 3.0         5/8/2013       Y          479   $10,947
3726     WINSTON SALEM      NC               FNMA            2.FCL              ALT MOD 3.0         5/7/2013       Y          369    $7,622
8345           RALEIGH      NC               FNMA            2.FCL              ALT MOD 3.0        5/8/2013        N          353    $4,780
7219           SAMSON       AL               FNMA           1.Active            ALT MOD 3.0         5/7/2013       N          173    $2,240
6485        LEVITTOWN       PA             Wells Owned       2.FCL            HAMP-TIER 2-STD      7/9/2015        Y   Yes    272   $10,848
6692           DENVER       CO             Wells Owned        3.PIF           HAMP-TIER 2-STD      4/29/2015       Y         1613   $97,037
8494        HENDERSON       NV               Private         2.FCL            HAMP-TIER 1-STD      7/15/2010   Y   N         1140   $66,093
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 10 of 20


9542            BRONX       NY               Private       2.FCL        HAMP-TIER 2-STD   7/30/2014        Y         2188   $261,080
8142           AUSTIN       TX               Private        3.PIF       HAMP-TIER 2-STD    7/7/2015        Y   Yes   1344    $79,771
0766      MONROE TWP        NJ               Private       2.FCL        HAMP-TIER 2-STD   8/13/2012        N          590    $13,428
4535       CHESTERFIELD     VA               Private      1.Active      HAMP-TIER 2-STD    4/3/2014        N          243     $9,441
0028           BEL AIR      MD               Private       2.FCL        HAMP-TIER 2-STD    7/1/2014        Y   Yes   1610   $108,151
2503   ATLANTIC HIGHLANDS   NJ               Private       2.FCL        HAMP-TIER 2-STD    10/7/2014       N          540    $29,346
6142         MABLETON       GA               Private       2.FCL        HAMP-TIER 2-STD    6/12/2014       Y          800    $27,200
7254       CLARKSBURG       MD               Private      1.Active      HAMP-TIER 2-STD    10/1/2015       Y          240    $26,545
6221      GLASTONBURY       CT               Private      1.Active      HAMP-TIER 2-STD   10/31/2013       N          454    $33,233
4133         LEXINGTON      SC               Private    4.Short Sale    HAMP-TIER 2-STD   12/1/2014        Y          545    $52,514
8299       NORTH PORT       FL               Private       2.FCL        HAMP-TIER 1-STD    6/29/2010   Y   Y          819   $127,786
3504        NEW CASTLE      DE               Private    4.Short Sale    HAMP-TIER 2-STD   8/15/2014        N         1134    $62,912
2474   NORTH MIAMI BEACH    FL               Private       2.FCL        HAMP-TIER 1-STD    7/22/2010   Y   Y          873    $60,764
7078           MARION       OH               Private       2.FCL        HAMP-TIER 2-PRA    8/29/2013   Y   Y         1062    $14,061
5745           EVERETT      WA               Private      1.Active      HAMP-TIER 2-STD   11/14/2013       N          683    $43,228
0264         LAFAYETTE      NJ               Private       2.FCL        HAMP-TIER 1-STD    9/21/2010       Y          538    $52,302
5873        BALTIMORE       MD               Private       2.FCL        HAMP-Tier 2-PRA    2/11/2013       Y          952    $46,328
4714            MIAMI       FL               Private    4.Short Sale    HAMP-TIER 2-PRA   12/11/2014       N          860    $29,813
7428          MIRAMAR       FL               Private       2.FCL        HAMP-TIER 1-STD   7/19/2010    Y   Y          564    $85,976
5727           CYPRESS      TX               Private    4.Short Sale    HAMP-TIER 2-STD   6/24/2013        Y          721    $22,760
3903           DALLAS       GA               Private      1.Active      HAMP-TIER 2-STD    1/29/2015       N          149     $4,319
5677      SCHENECTADY       NY               Private   5.Service Txfr   HAMP-TIER 2-STD     5/2/2014   Y   N          448    $14,784
0952         ABINGTON       PA               Private        3.PIF       HAMP-TIER 2-STD    1/6/2015        N         370     $10,950
3519       PENNSAUKEN       NJ               Private    4.Short Sale    HAMP-TIER 2-STD   10/13/2012       N          132     $3,457
2171          HILLIARD      OH               Private      1.Active      HAMP-TIER 2-STD   6/25/2012        N          381    $15,191
3278        POTTSTOWN       PA               Private       2.FCL        HAMP-TIER 2-PRA    4/4/2014        N         1068    $39,708
9673          ROANOKE       VA               Private    4.Short Sale    HAMP-TIER 2-STD    6/6/2013        Y          400     $7,317
6939          READING       PA               FNMA         1.Active        ALT MOD 3.0     12/5/2013        N          157     $4,280
7909           RALEIGH      NC               Private      1.Active      HAMP-TIER 2-STD    6/20/2012       Y          840    $28,815
8156         BROOKLYN       NY               Private    4.Short Sale    HAMP-TIER 1-STD    2/19/2014       Y          993    $84,662
4533          SEYMOUR       CT               Private       2.FCL        HAMP-TIER 2-STD    2/14/2013       Y          594    $40,978
7749         WESTBURY       NY               Private    4.Short Sale    HAMP-Tier 2-PRA   8/26/2014        Y          907    $92,406
6858      SILVER SPRING     MD               Private    4.Short Sale    HAMP-TIER 2-PRA    7/30/2013       Y         1636   $133,079
6932         COLUMBIA       SC               Private   5.Service Txfr   HAMP-TIER 1-PRA    4/21/2015       N          232     $6,818
4816         COLUMBUS       OH               Private       2.FCL        HAMP-TIER 1-STD    8/2/2010        Y         1401    $44,113
1961       LOS ANGELES      CA               Private       2.FCL        NON-HAMP B&P       8/22/2014       N          538    $32,014
4157        VANCOUVER       WA               Private       2.FCL        HAMP-TIER 2-STD   7/14/2014    Y   N          587    $18,313
9333          HOUSTON       TX               Private        3.PIF       HAMP-TIER 2-STD    1/7/2015        Y          312    $13,037
9817           UVALDE       TX               Private        3.PIF       NON-HAMP B&P      3/13/2013        Y          192     $3,766
0392            HOLLIS      NY               Private      1.Active      HAMP-TIER 2-STD   5/28/2015    Y   N         1792   $109,970
8565         FITCHBURG      MA               Private       2.FCL        HAMP-Tier 2-PRA     1/2/2014       Y          701    $36,995
1171         BROOKLYN       NY               Private      1.Active      HAMP-TIER 2-STD    5/15/2015       Y         1505   $130,698
9686       BOCA RATON       FL               Private       2.FCL        HAMP-TIER 1-STD   9/11/2010    Y   Y          222     $9,870
6839          BELLPORT      NY               Private      1.Active      HAMP-TIER 2-PRA    10/1/2014       N          912    $65,987
7183         LAS VEGAS      NV               Private      1.Active      HAMP-TIER 2-PRA     8/4/2015       N          246     $7,426
1283          METAIRIE      LA               Private       2.FCL        HAMP-TIER 2-PRA   3/30/2013        Y          636    $35,506
5738      STATEN ISLAND     NY               Private   5.Service Txfr   HAMP-TIER 2-STD   10/21/2013       Y         1330   $125,919
8725     NORTH BERGEN       NJ               FNMA         1.Active        ALT MOD 3.0     6/25/2012        N          599    $24,893
7292     ATTLEBOROUGH       MA               FNMA         1.Active        ALT MOD 3.0     6/19/2012        N          503    $18,469
9846        MONTAGUE        NJ               FNMA          2.FCL          ALT MOD 3.0     6/13/2012        N          713    $16,624
7177       CLEARWATER       FL               FNMA          2.FCL          ALT MOD 3.0     2/14/2013        N         410     $2,659
6918            BELOIT      WI               FNMA          2.FCL          ALT MOD 3.0     12/3/2013        Y         184     $2,823
4083    EDGEWATER PARK      NJ               FNMA          2.FCL          ALT MOD 3.0     1/24/2013        N          267     $3,012
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 11 of 20


2591             CAIRO      NY               FNMA        2.FCL              ALT MOD 3.0       8/24/2012    Y   Yes   450    $6,986
0329          GULFPORT      FL               FNMA        2.FCL              ALT MOD 3.0       6/22/2012    N         567    $8,084
7281            DANIA       FL               FNMA        2.FCL              ALT MOD 3.0       6/22/2012    Y   Yes   416   $20,215
6968       STREETSBORO      OH               FNMA    5.Service Txfr         ALT MOD 3.0        8/13/2013   Y         377    $5,844
3822            CORRY       PA               FNMA        2.FCL              ALT MOD 3.0         5/6/2013   Y         217    $2,976
9335           MENTOR       OH               FNMA        2.FCL        FNMA STREAMLINED MOD     7/13/2013   Y   Yes   283    $8,419
2526         DILWORTH       MN               FNMA        2.FCL            FNMA NEW MOD         5/25/2012   Y         571   $17,441
5214            LINDEN      NJ               FNMA        2.FCL              ALT MOD 3.0        7/6/2012    N         187   $12,587
6229       PHILADELPHIA     PA               FNMA         3.PIF             ALT MOD 3.0        12/8/2012   Y         189    $6,798
8225             TULSA      OK               FNMA     4.Short Sale          ALT MOD 3.0        7/13/2013   N         161    $2,996
5227           LAVEEN       AZ               FNMA         3.PIF             ALT MOD 3.0         5/7/2013   N         340    $8,413
4357        WOODBURY        NJ               FNMA     4.Short Sale          ALT MOD 3.0         5/6/2013   Y         156    $4,218
4365           APOPKA       FL               FNMA     4.Short Sale          ALT MOD 3.0        6/13/2012   Y         317   $18,216
7426           KERMIT       TX               FNMA         3.PIF             ALT MOD 3.0       10/15/2013   N         163    $3,569
0036      WESLEY CHAPEL     FL               FNMA        2.FCL            FNMA NEW MOD          6/7/2012   Y   Yes   919   $35,883
0988          PARKVILLE     MD               FNMA        2.FCL              ALT MOD 3.0        8/24/2013   Y         424   $16,548
1006           OMAHA        NE               FNMA        2.FCL              ALT MOD 3.0        3/15/2013   Y         316    $4,630
2865         MUSCATINE      IA               FNMA        2.FCL              ALT MOD 3.0       12/10/2012   N         162    $2,120
7471       BELLE VERNON     PA               FNMA        2.FCL        FNMA STREAMLINED MOD     7/30/2013   Y         756    $8,769
7923        LAKE WORTH      FL               FNMA        2.FCL              ALT MOD 3.0        6/19/2012   N         656   $14,389
0513          CLARINDA      IA               FNMA        2.FCL              ALT MOD 3.0        6/21/2012   N         262    $4,702
5991        INDIALANTIC     FL               FNMA         3.PIF             ALT MOD 3.0        6/21/2012   Y         535   $26,222
3078       WRIGHTSVILLE     PA               FNMA        2.FCL              ALT MOD 3.0        6/27/2012   Y   Yes   234    $5,244
0133          PIKESVILLE    MD               FHLMC       2.FCL        FHLMC STREAMLINED MOD   11/13/2013   Y   Yes   591   $34,242
1519         PINE BEACH     NJ               FNMA     4.Short Sale          ALT MOD 3.0        6/21/2012   Y         323   $25,482
0742          BEDFORD       PA               FNMA        2.FCL              ALT MOD 3.0        3/14/2013   N         163    $2,335
7679   BROADVIEW HEIGHTS    OH               FHLMC    4.Short Sale          FHLMC MOD          5/22/2013   Y         353   $13,312
0576      LOWER BURRELL     PA               FNMA        2.FCL              ALT MOD 3.0         1/7/2013   N         312    $8,527
5313        PLAQUEMINE      LA               FNMA        2.FCL        FNMA STREAMLINED MOD     11/8/2013   Y         251    $5,130
9866            VILLAS      NJ               FNMA    5.Service Txfr   FNMA STREAMLINED MOD    12/23/2013   Y   Yes   688   $19,039
3866         LEONARDO       NJ               FNMA         3.PIF             ALT MOD 3.0        6/18/2012   Y         353   $35,828
5877         MIDDLESEX      NJ               FNMA        2.FCL        FNMA STREAMLINED MOD     12/1/2013   N         575   $32,664
2805           OTTAWA       IL               FNMA        2.FCL              ALT MOD 3.0        12/7/2012   N         248    $6,423
6491        BOCA RATON      FL               FNMA       1.Active      FNMA STREAMLINED MOD     7/20/2015   N         141    $1,379
1391          MARLTON       NJ               FNMA       1.Active      FNMA STREAMLINED MOD     9/26/2014   N         452   $19,248
4857           CANTON       OH               FNMA        2.FCL              ALT MOD 3.0         5/7/2013   Y         156    $1,490
1364        PORT RICHEY     FL               FNMA        2.FCL              ALT MOD 3.0        2/26/2013   N         178    $1,890
9311          GLENDALE      WI               FNMA        2.FCL        FNMA STREAMLINED MOD     9/11/2013   Y   Yes   283    $3,760
7988         ARLINGTON      WA               FHLMC       2.FCL        FHLMC STREAMLINED MOD   12/24/2013   Y         601   $28,453
2804         LEXINGTON      KY               FHLMC        3.PIF       FHLMC STREAMLINED MOD    9/15/2015   Y         318    $9,022
1442        BRADENTON       FL               FHLMC       2.FCL        FHLMC STREAMLINED MOD    11/2/2013   Y         457    $8,676
3435      BELLOWS FALLS     VT               FHLMC       2.FCL        FHLMC STREAMLINED MOD    12/4/2013   Y         306    $8,953
7319          METAIRIE      LA               FHLMC       2.FCL        FHLMC STREAMLINED MOD    9/25/2013   Y         236    $6,991
7246       NEW MADISON      OH               FHLMC       2.FCL        FHLMC STREAMLINED MOD     9/5/2013   Y         390    $4,801
8946    LITTLE EGG HARBOR   NJ               FHLMC    4.Short Sale    FHLMC STREAMLINED MOD     9/5/2013   Y         430   $26,923
2937        DARLINGTON      SC               FNMA     4.Short Sale          ALT MOD 3.0       11/14/2013   Y         165    $1,746
4203       FEDERAL WAY      WA               FNMA     4.Short Sale          ALT MOD 3.0        8/14/2013   N         409   $17,749
3548     MECHANICSBURG      PA               FNMA        2.FCL              ALT MOD 3.0        6/17/2013   Y         259    $3,177
0063        MILWAUKEE       WI               FHLMC       2.FCL        FHLMC STREAMLINED MOD   11/25/2013   N         389    $8,472
1204         ABINGTON       PA               FNMA        2.FCL        FNMA STREAMLINED MOD    12/24/2013   Y         202    $8,150
8697          ORLANDO       FL               FNMA        2.FCL        FNMA STREAMLINED MOD    11/24/2013   Y   Yes   356   $16,783
3404           SEATTLE      WA               FNMA        2.FCL              ALT MOD 3.0       12/5/2013    N         284    $9,534
9421          ORLANDO       FL               FNMA        2.FCL              ALT MOD 3.0       8/13/2013    Y         165    $3,110
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 12 of 20


7921           CLIFTON     NJ                FHLMC    4.Short Sale    FHLMC STREAMLINED MOD    11/2/2013   Y   Yes   365   $32,760
4603          BLANDON      PA                FNMA     4.Short Sale    FNMA STREAMLINED MOD     6/26/2014   Y         268   $4,694
5542         MULBERRY      FL                FNMA        2.FCL        FNMA STREAMLINED MOD    11/10/2013   Y          99    $4,345
1786        DESTREHAN      LA                FNMA         3.PIF       FNMA STREAMLINED MOD    11/20/2013   Y         203    $9,396
7437           SEATTLE     WA                FHLMC    4.Short Sale    FHLMC STREAMLINED MOD   11/13/2013   N         225   $17,706
6082       SAN ANTONIO     TX                FNMA       1.Active      FNMA STREAMLINED MOD     8/14/2015   N         194   $2,657
3041   NORTH LAUDERDALE    FL                FNMA       1.Active            ALT MOD 3.0        12/8/2012   Y           0
5266         STOCKTON      CA                FNMA        2.FCL              ALT MOD 3.0       10/14/2013   N         163    $2,023
3249         TARENTUM      PA                FNMA    5.Service Txfr         ALT MOD 3.0       12/10/2012   N         162    $2,822
0115             ENID      OK                FNMA         3.PIF             ALT MOD 3.0       10/15/2013   Y         197    $4,234
1969        SPRING HILL    FL                FNMA    5.Service Txfr   FNMA STREAMLINED MOD      3/3/2015   N         275    $4,880
0133       WELLINGTON      OH                FNMA    5.Service Txfr         ALT MOD 3.0         1/9/2013   Y         283    $8,399
7931       MIDDLETOWN      OH                FNMA        2.FCL        FNMA STREAMLINED MOD    12/10/2013   Y         404   $22,420
2354         LAFAYETTE     LA                FNMA        2.FCL              ALT MOD 3.0        9/12/2013   Y         164    $7,810
0013           KALEVA      MI                FNMA        2.FCL              ALT MOD 3.0        9/23/2013   N         172    $4,059
6492      ALBUQUERQUE      NM                FHLMC   5.Service Txfr         FHLMC MOD          7/29/2015   Y         362    $7,862
9764        SPRINGFIELD    OH                FNMA        2.FCL              ALT MOD 3.0        6/18/2012   N         288    $6,016
8150        SHREVEPORT     LA                FNMA        2.FCL              ALT MOD 3.0        6/18/2012   N         261    $5,925
6982           NUTLEY      NJ                FNMA        2.FCL              ALT MOD 3.0        6/26/2012   Y         599   $39,037
1094           DRACUT      MA                FNMA        2.FCL              ALT MOD 3.0        7/12/2012   N         345    $8,140
9884          SWISHER       IA               FNMA        2.FCL              ALT MOD 3.0        3/14/2013   N         437    $3,712
5568      WEST CHESTER     PA                FNMA        2.FCL              ALT MOD 3.0        6/22/2012   N         293    $7,390
0468         MARINETTE     WI                FNMA        2.FCL              ALT MOD 3.0         7/9/2012   Y         616   $19,481
8047        HOPATCONG      NJ                FNMA     4.Short Sale          ALT MOD 3.0        6/29/2012   Y   Yes   576   $33,727
9807          TAMARAC      FL                FHLMC      1.Active            FHLMC MOD           1/3/2012   N         367    $5,223
2289          STANDISH     ME                FNMA        2.FCL              ALT MOD 3.0       10/12/2012   Y         648   $17,391
2398    STONE MOUNTAIN     GA                FHLMC       2.FCL            HAMP-TIER 1-STD       3/9/2011   Y         432   $17,110
8343       PHILADELPHIA    PA                FNMA        2.FCL              ALT MOD 3.0        6/20/2012   N         444    $9,056
5425            MIAMI      OK                FNMA        2.FCL              ALT MOD 3.0        6/27/2012   N         357    $7,057
7679   CITY OF ALLENTOWN   PA                FNMA        2.FCL              ALT MOD 3.0        6/27/2012   N         204    $4,519
6051          SEAFORD      NY                FNMA        2.FCL              ALT MOD 3.0        6/27/2012   Y         538   $58,661
2308       PHILADELPHIA    PA                FNMA         3.PIF             ALT MOD 3.0         2/8/2013   N         679   $15,557
4010      WILLIAMSPORT     PA                FNMA         3.PIF             ALT MOD 3.0       12/21/2012   N         294    $7,015
6963           EUGENE      OR                FNMA         3.PIF             ALT MOD 3.0        6/19/2012   Y         565   $15,498
2462             KENT      CT                FNMA        2.FCL              ALT MOD 3.0       10/12/2012   N         589   $20,704
3715          WATAGA        IL               FNMA        2.FCL              ALT MOD 3.0       10/14/2013   N         252    $4,114
8946       WILMINGTON      DE                FNMA     4.Short Sale          ALT MOD 3.0        6/25/2012   N         234    $3,167
1438       PHILADELPHIA    PA                FNMA         3.PIF             ALT MOD 3.0        6/22/2012   N         355    $4,834
9709       PHILADELPHIA    PA                FNMA         3.PIF             ALT MOD 3.0       12/10/2012   N         253    $2,218
0878      ST PITTSBURGH    PA                FNMA        2.FCL              ALT MOD 3.0        9/14/2013   Y         561    $7,798
3576      NEW CARLISLE     OH                FNMA        2.FCL              ALT MOD 3.0        7/10/2012   Y   Yes   251    $5,442
0966           TAMPA       FL                FNMA        2.FCL              ALT MOD 3.0        6/22/2012   Y         689   $38,514
6388            ASTON      PA                FNMA        2.FCL              ALT MOD 3.0         7/6/2012   N         401   $21,228
4904    POMPANO BEACH      FL                FNMA        2.FCL              ALT MOD 3.0        2/11/2013   N         286    $5,944
9526         MILLTOWN      NJ                FNMA       1.Active            ALT MOD 3.0         4/4/2013   N         581   $27,601
1505        SICKLERVILLE   NJ                FNMA     4.Short Sale          ALT MOD 3.0        6/28/2012   Y         544   $12,800
1238       BETHEL PARK     PA                FNMA        2.FCL              ALT MOD 3.0        6/20/2012   N         596   $16,731
9031      WEST CHESTER     OH                FNMA        2.FCL              ALT MOD 3.0        6/21/2012   Y         596   $21,532   Text
2522           DELAND      FL                FNMA        2.FCL              ALT MOD 3.0       10/10/2012   Y         282    $5,301
6900           QUINCY       IL               FNMA        2.FCL              ALT MOD 3.0        6/25/2012   Y         234    $4,609
8915      TURNERSVILLE     NJ                FNMA     4.Short Sale        HAMP-TIER 1-STD      3/24/2015   N         327   $16,761
0680            MIMS       FL                FNMA        2.FCL              ALT MOD 3.0        6/26/2012   N         448    $7,093
9164      WEST TRENTON     NJ                FNMA        2.FCL              ALT MOD 3.0         6/6/2012   Y         490   $27,045
                               Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 13 of 20


8846       VERMILION     OH                FNMA        2.FCL              ALT MOD 3.0         10/11/2012       N          648    $8,131
9331       LAUDERHILL    FL                FNMA     4.Short Sale          ALT MOD 3.0          6/22/2012       N          202   $18,234
5615     MIDDLETOWN      DE                FNMA         3.PIF             ALT MOD 3.0          6/22/2012       N          597   $17,460
3842      FT. MITCHELL   KY                FNMA        2.FCL              ALT MOD 3.0           5/7/2013       Y          187    $6,642
6099        MEDFORD      NY                FNMA         3.PIF             ALT MOD 3.0          6/18/2012       Y          319   $21,799
1114    YOUNGSTOWN       OH                FNMA        2.FCL              ALT MOD 3.0           2/8/2013       Y          160    $1,776
2851        VINELAND     NJ                FNMA    5.Service Txfr         ALT MOD 3.0          6/18/2012       Y   Yes    414   $16,348
2899       HUBER HTS     OH                FNMA        2.FCL              ALT MOD 3.0         10/12/2012       N          648   $14,262
6934        STANFORD     KY                FNMA        2.FCL              ALT MOD 3.0          4/17/2013       N          320    $4,718
0674        HANOVER      PA                FNMA        2.FCL              ALT MOD 3.0          1/19/2013       N          567   $16,054
6717   CUYAHOGA FALLS    OH                FNMA        2.FCL              ALT MOD 3.0          6/12/2012       N          408    $4,721
8880       CLEVELAND     OH                FNMA        2.FCL              ALT MOD 3.0          6/12/2012       N         620    $11,971
6907         DETROIT     MI                FNMA        2.FCL              ALT MOD 3.0          6/25/2012       Y          386    $2,612
0691        ROCKTON       IL               FNMA        2.FCL              ALT MOD 3.0          6/25/2012       N          264    $5,381
6586   WEST PALM BEACH   FL                 FHA         3.PIF                 HAMP             7/19/2013       N         687    $31,001
9314         YUCAIPA     CA                 FHA        2.FCL                  HAMP              3/1/2014       Y          638    $9,365
9343     EAGLE GROVE      IA                FHA        2.FCL           LOAN MODIFICATION       4/16/2014       N          289    $5,590
3055        MESQUITE     TX                 FHA        2.FCL                  HAMP              7/5/2013       Y          826   $33,097
1928           IRMO      SC                 FHA        2.FCL           LOAN MODIFICATION       6/10/2013       Y         1105   $27,660
6875   NORTHRIDGE AREA   CA                 FHA         3.PIF          LOAN MODIFICATION        7/9/2013       Y          861   $49,239
0307          ODESSA     TX                 FHA        2.FCL                  HAMP             2/28/2014       Y          211    $2,415
7526        LAS VEGAS    NV                 FHA         3.PIF                 HAMP             8/15/2013   Y   Y          714   $24,874
7698    PORT SAINT LU    FL                 FHA        2.FCL                  HAMP             1/13/2014       N         1077   $60,928
7229        APPLETON     WI                 FHA        2.FCL                  HAMP            6/25/2013        Y         725    $22,878
7133         DURHAM      NC                 FHA       1.Active      SPECIAL FORBEARANCE RPP    9/16/2014       N          168    $4,740
5317       CHARLOTTE     NC                 FHA        2.FCL                  HAMP            7/30/2013        Y         910    $25,354
2474       DESMOINES      IA                FHA        2.FCL                  HAMP            9/24/2013        Y         327     $6,443
7533     JACKSONVILLE    FL                 FHA    5.Service Txfr             HAMP            12/10/2013       Y          740    $9,809
1694       BETHLEHEM     PA                 FHA        2.FCL        SPECIAL FORBEARANCE RPP    4/11/2016       Y          193    $3,984
3846       BALTIMORE     MD                 FHA       1.Active                HAMP            12/20/2013       N          353    $8,899
3324         ATLANTA     GA                 FHA        2.FCL                  HAMP             10/9/2013       N         1073   $55,388
2325    MOHAVE VALLEY    AZ                FHLMC      1.Active          REPAYMENT PLAN        12/23/2014   Y   Y          175    $3,016
5581          DEBARY     FL                 FHA        2.FCL                  HAMP            12/13/2013       N         926    $29,985
2315      KANSAS CITY    KS                 FHA       1.Active                HAMP              8/1/2013       N          334    $9,025
2689    ALBUQUERQUE      NM                 FHA       1.Active                HAMP             4/29/2014       Y          636   $15,287
2540          BYRON      NY                 FHA    5.Service Txfr             HAMP              6/7/2013       N          888   $26,580
0036    PLEASANTVILLE     IA                FHA        2.FCL                  HAMP             4/22/2013   Y   N          722   $13,242
5242          ROGERS     AR                 FHA        2.FCL                  HAMP             8/14/2013       Y          440   $12,971
9121     NEW ORLEANS     LA                 FHA        2.FCL                  HAMP            2/10/2014        N         405    $10,146
4723          SELMA      AL                 FHA        2.FCL                  HAMP             3/12/2014       Y         192     $4,846
5264       GALLOWAY      OH                 FHA        2.FCL                  HAMP             9/23/2013       N          876   $23,975
9001    DOUGLASVILLE     GA                 FHA        2.FCL                  HAMP             1/27/2014       Y         1091   $66,246
7248       COLUMBUS      GA                FHLMC       2.FCL            REPAYMENT PLAN          1/7/2014       N          128    $2,355
8053    MIAMI GARDENS    FL                 FHA        2.FCL                  HAMP             7/12/2013       Y          954   $53,735
4005      WATERBURY      CT                 FHA        2.FCL                  HAMP              8/2/2013       Y          732   $35,748
8782      PARAMOUNT      CA                 FHA        2.FCL                  HAMP            12/17/2013       Y         1082   $91,929
2041         SEAFORD     NY                 FHA     4.Short Sale              HAMP             1/25/2014       Y          816   $83,955
9534    WESLEY CHAPEL    FL                 FHA        2.FCL                  HAMP            6/21/2013        Y          902   $58,175
5506         ATLANTA     GA                 FHA       1.Active      SPECIAL FORBEARANCE RPP    12/9/2013       N          161    $3,218
8664         ST CLAIR    MN                 FHA        2.FCL                  HAMP             1/22/2014       Y          478   $20,502
0392      HOMESTEAD      FL                 FHA        2.FCL                  HAMP            12/28/2013       N         1002   $27,494
9626    YOUNGSTOWN       OH                 FHA       1.Active                HAMP             1/10/2014       Y          162    $2,517
4356     RHINELANDER     WI                 FHA        2.FCL                  HAMP            5/30/2013        N          302   $5,127
                               Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 14 of 20


2715    PORT JEFFERSON   NY                 FHA    5.Service Txfr             HAMP           7/22/2013       Y                  1239   $111,477
0549      APPLE VALLEY   CA                 FHA       1.Active      SPECIAL FORBEARANCE RPP 4/29/2015        Y                   118     $3,706
6309   EGG HARBOR TWP    NJ                 FHA        2.FCL                  HAMP            9/4/2013       Y                   918   $48,778
7118          YULEE      FL                 FHA       1.Active      SPECIAL FORBEARANCE RPP 2/17/2015        N                   231     $7,498
0562        ALTOONA       IA                FHA        2.FCL                  HAMP           7/8/2013        Y                  919    $44,017
5835       HIGH POINT    NC                 FHA        2.FCL                  HAMP          11/26/2013       Y                   390   $13,402
7316       BELLEVILLE     IL                FHA        2.FCL                  HAMP           9/26/2013   Y   Y                   695    $11,931
7147        CHICAGO       IL                FHA        2.FCL                  HAMP           8/20/2013       Y                  993    $44,915
1603      ZEPHYRHILLS    FL                 FHA        2.FCL                  HAMP           8/29/2013       Y                  667    $10,949
0223       PLYMOUTH      MA                 FHA    5.Service Txfr             HAMP           8/27/2013       N                   849    $53,206
2561     ALBUQUERQUE     NM                 FHA        2.FCL                  HAMP           3/19/2014       N                  1083   $36,876
5765         COCOA       FL                 FHA        2.FCL                  HAMP           5/24/2013       Y                  996    $41,457
5048        CHICAGO       IL                FHA        2.FCL                  HAMP           5/15/2013       Y                  1199   $75,398
9169        HANFORD      CA                 FHA         3.PIF                 HAMP          7/31/2013        Y                   272   $11,253
8636      DES MOINES      IA                FHA        2.FCL                  HAMP            9/4/2013       Y                   491    $11,474
4139     ALBUQUERQUE     NM                 FHA     4.Short Sale              HAMP           7/22/2013       N                  752    $18,998
4367    NEWPORT NEWS     VA                 FHA        2.FCL           LOAN MODIFICATION      6/3/2013       Y                   641    $38,308
1869        SYRACUSE     NY                 FHA         3.PIF                 HAMP           7/10/2013   Y   Y                   617    $16,589
4127      WAGGAMAN       LA                 FHA        2.FCL                  HAMP           8/21/2013       N                   751    $20,883
8935    POTOMAC FALLS    VA                 FHA        2.FCL                  HAMP          10/25/2013       Y                   755    $23,525
5069       W SENECA      NY                 FHA        2.FCL                  HAMP           7/11/2013       Y                  588    $14,344
5067       COLUMBUS      OH                 FHA        2.FCL                  HAMP            7/8/2013       Y                   829   $22,965
4937         MARKLE      IN                 FHA       1.Active                HAMP           7/29/2013       Y                   178     $3,393
6837       HARTFORD      CT                 FHA        2.FCL                  HAMP           8/26/2013       N                  787    $32,493
8997       ABERDEEN      WA                 FHA        2.FCL                  HAMP           7/26/2013       N                  937    $14,421
1712       LOUISVILLE    KY                 FHA        2.FCL                  HAMP            6/6/2013   Y   Y   Yes. Signed    856    $37,429
                                                                                                                    but not
                                                                                                                 dated, legal
                                                                                                                   advised
                                                                                                                  proceed &
                                                                                                                 send lender
                                                                                                                 signed copy
                                                                                                                      to
                                                                                                                  customer.


2886      BEAUMONT       CA                 FHA        2.FCL                  HAMP           4/9/2014        Y                  1194   $67,986
3363    KLAMATH FALLS    OR                 FHA       1.Active                HAMP          7/12/2013        N                  864    $23,558
5596       KENOSHA       WI                 FHA        2.FCL                  HAMP           6/5/2013    Y   Y       Yes        582    $19,558
5165       MESQUITE      TX                 FHA        2.FCL                  HAMP          12/13/2013       N                  865    $42,823
6539       WALTHAM       ME                 FHA        2.FCL                  HAMP          2/13/2014        Y                  866    $26,922
5694        SPRING       TX                 FHA        2.FCL                  HAMP           6/6/2013    Y   Y                  370    $13,590
0617        DESOTO       TX                 FHA        2.FCL                  HAMP          7/23/2013        Y                  783    $26,500
8309   NORTH LAS VEGAS   NV                FHLMC        3.PIF           REPAYMENT PLAN       12/2/2016   Y   N                  154     $4,306
4597     CHITTENANGO     NY                 FHA        2.FCL                  HAMP          1/27/2014        N                  513    $13,190
3449       ADELANTO      CA                 FHA        2.FCL        SPECIAL FORBEARANCE RPP 10/5/2013        N                   522   $12,432
1101         BOISE       ID                 FHA        2.FCL           LOAN MODIFICATION     9/30/2013       Y                   822   $20,290
6338      SHERWOOD       AR                 FHA        2.FCL                  HAMP           8/9/2013        Y                  647     $9,754
8921      DAVENPORT      FL                 FHA     4.Short Sale              HAMP            2/6/2014       Y                   828   $30,106
5731        MIAMI        FL                 FHA        2.FCL           LOAN MODIFICATION     2/13/2014       Y                  1292   $41,059
4035      BALTIMORE      MD                 FHA        2.FCL                  HAMP           7/25/2013       Y                   816   $33,897
2056     JACKSONVILLE    FL                 FHA        2.FCL                  HAMP           2/17/2014       Y                  687    $24,314
8858      TEXARKANA      TX                 FHA        2.FCL                  HAMP          8/21/2013        Y                   659    $7,630
                                     Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 15 of 20


2915       MOUNT GILEAD      OH                        FHA       1.Active      SPECIAL FORBEARANCE RPP    2/16/2016       N          168     $6,492
7039          KANKAKEE       IL                        FHA       1.Active                HAMP             10/2/2013       Y          458    $14,296
7695          GROVE CITY     OH                        FHA        2.FCL                  HAMP             6/14/2013   Y   Y          836    $36,589
8889         BURLINGTON      NC                        FHA        2.FCL                  HAMP            12/26/2013       Y         1091    $28,809
5891         DES MOINES      IA                        FHA        2.FCL                  HAMP            12/31/2013       N          730    $19,250
8815          RICHMOND       TX                        FHA       1.Active      SPECIAL FORBEARANCE RPP     1/6/2016   Y   N          189     $9,880
7321          CALLAHAN       FL     WHITE, EMMA        FHA        2.FCL                  HAMP            10/31/2013       N          883    $24,225
1869           ROWLETT       TX                        FHA        2.FCL                  HAMP             1/24/2014       Y   Yes    633   $26,809
1021         SAN BENITO      TX                        FHA        2.FCL                  HAMP            1/21/2014        Y          751   $35,081
9916            MELISSA      TX                        FHA        2.FCL                  HAMP             4/17/2013       Y          837    $38,018
9706          NASHVILLE      AR                        FHA        2.FCL        SPECIAL FORBEARANCE RPP    9/10/2015       Y          193     $4,167
7123            CARLISLE     KY                        FHA    5.Service Txfr             HAMP            12/13/2013       N          591    $11,970
8817          LYNWOOD        IL                        FHA    5.Service Txfr             HAMP              2/4/2014       Y          949    $60,293
7567            ATLANTA      GA                        FHA        2.FCL        SPECIAL FORBEARANCE RPP    9/12/2014   Y   N          254     $9,629
8027          RICHWOOD       TX                        FHA        2.FCL                  HAMP             7/24/2013       N          754    $35,240
4276       VIRGINIA BEACH    VA                        FHA        2.FCL        SPECIAL FORBEARANCE RPP     4/4/2014       Y          277    $15,625
8894         WILLIAMSON      NY                        FHA        2.FCL                  HAMP            11/12/2013       Y          834   $38,122
2182         BRENTWOOD       NY                       FHLMC   5.Service Txfr       REPAYMENT PLAN          1/7/2016       Y          159     $8,338
1097           FREEHOLD      NJ                        FHA        2.FCL                  HAMP             12/2/2013       Y         1007    $20,688
4783            LUGOFF       SC                        FHA        2.FCL                  HAMP             6/21/2013       Y          933    $28,377
2614        PORT ST LUCIE    FL                        FHA        2.FCL                  HAMP             3/20/2014       Y   Yes   1174   $88,265
9706          YORKVILLE      IL                        FHA       1.Active      SPECIAL FORBEARANCE RPP    1/13/2016       Y          196     $9,713
7899         MARSHFIELD      WI                        FHA        2.FCL        SPECIAL FORBEARANCE RPP     1/3/2014       Y          155     $5,297
8042         PATCHOGUE       NY                        FHA        2.FCL                  HAMP             2/12/2014       Y          987   $102,287
5599   EGG HARBOR TOWNSHIP   NJ                        FHA    5.Service Txfr             HAMP             12/5/2013       Y         1038    $62,547
9325          BALTIMORE      MD   ANTCZAK, MARGARET    FHA        2.FCL        SPECIAL FORBEARANCE RPP    7/25/2013   Y   Y          297    $20,042
3386        WEEKI WACHEE     FL                        FHA    5.Service Txfr             HAMP             9/10/2013       Y         1136    $38,391
1691             TIFTON      GA                        FHA        2.FCL                  HAMP             12/2/2013       N          610    $16,089
0427            HIALEAH      FL                        FHA        2.FCL                  HAMP             9/13/2013       Y         1292    $61,806
3833             DALLAS      TX                       FHLMC        3.PIF           REPAYMENT PLAN         9/20/2016   Y   Y          172     $2,966
1527           LAKELAND      FL                        FHA       1.Active                HAMP             7/16/2013       N          988    $40,478
0587           GARLAND       TX   CONTRERAS, RODER     FHA        2.FCL                  HAMP            11/19/2013       Y          872   $22,772
5231           GRAVETTE      AR                        FHA       1.Active      SPECIAL FORBEARANCE RPP     4/2/2018       Y          183     $5,424
5338            DAYTON       OH                        FHA        2.FCL                  HAMP             5/12/2014   Y   Y   Yes    192    $4,197
6999          RIVERVIEW      FL                        FHA        2.FCL                  HAMP             3/24/2014       N          874    $29,141
4572       LAWRENCEVILLE     GA                        FHA        2.FCL                  HAMP             10/2/2014   Y   Y         1158   $70,528
6402            OLYMPIA      WA                        FHA       1.Active      SPECIAL FORBEARANCE RPP     4/1/2015   Y   N          212    $10,050
8753            SUNRISE      FL                        FHA        2.FCL                  HAMP            6/24/2013        N          846   $36,474
4654            TUCSON       AZ                        FHA     4.Short Sale    SPECIAL FORBEARANCE RPP    8/20/2014       Y          172     $5,575
6815         GREENFIELD      IN                        FHA        2.FCL                  HAMP             1/13/2014       N         1049    $30,443
8158               FLINT     MI                        FHA        2.FCL                  HAMP            12/30/2013       Y         821    $14,968
2667        PHILADELPHIA     PA                        FHA       1.Active                HAMP             6/12/2013       N          742    $24,549
8638          CINCINNATI     OH                        FHA        2.FCL        SPECIAL FORBEARANCE RPP    2/27/2016       Y          179     $5,024
0557          MAYWOOD        IL                        FHA     4.Short Sale              HAMP              7/4/2013       Y          976    $36,139
1081        TONAWANDA        NY                        FHA        2.FCL                  HAMP             7/26/2013       N          694    $23,574
2286             LORAIN      OH                        FHA        2.FCL                  HAMP            4/16/2013        Y         1050   $40,096
6088     LINTHICUM HEIGHTS   MD                        FHA        2.FCL        SPECIAL FORBEARANCE RPP    4/15/2014       Y          226    $13,918
3537            BERWICK      ME                        FHA        2.FCL                  HAMP             5/16/2013       Y         1172   $89,237
4987             TULARE      CA                        FHA        2.FCL                  HAMP             6/3/2013        Y   Yes   1190   $63,721
4224             TALENT      OR                        FHA     4.Short Sale              HAMP             1/17/2014       Y         1053    $66,920
4888              JOLIET     IL                        FHA        2.FCL                  HAMP              8/7/2013       Y          949    $36,965
8793             NAMPA       ID                        FHA     4.Short Sale              HAMP            10/28/2013       Y          514    $17,563
7574         ALLENTOWN       PA                        FHA        2.FCL                  HAMP              9/5/2013       N         1009    $37,388
                                   Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 16 of 20


4052       CARROLLTON     GA                        FHA           3.PIF       SPECIAL FORBEARANCE RPP    2/28/2018       N          150     $4,583
8251         LOUISVILLE   KY                        FHA          2.FCL        SPECIAL FORBEARANCE RPP    5/28/2014   Y   Y          116     $4,128
3626         HOUSTON      TX                        FHA          2.FCL                  HAMP            12/23/2013       N         722    $34,163
3006         HEPHZIBAH    GA       FRYE, TROY       FHA          2.FCL        SPECIAL FORBEARANCE RPP     3/3/2014       Y          183     $4,427
0188         MARRERO      LA                        FHA         1.Active      SPECIAL FORBEARANCE RPP     4/8/2014   Y   N          189     $6,102
8277           EL PASO    TX                        FHA          2.FCL        SPECIAL FORBEARANCE RPP     2/5/2014   Y   N          188     $7,446
1612        DANIELSON     CT                        FHA          2.FCL                  HAMP            12/18/2013       Y   Yes   992    $40,192
1152          ORLANDO     FL                        FHA          2.FCL                  HAMP             7/30/2013       Y          910   $31,950
2862        WINNSBORO     SC                        FHA          2.FCL                  HAMP            9/17/2013        N         228     $3,465
7921   SOUTH OZONE PARK   NY                        FHA          2.FCL           LOAN MODIFICATION       4/28/2014       N         1123   $158,145
9964         HOUSTON      TX                        FHA         1.Active                HAMP             8/1/2013        Y          731   $21,815
5015         VARNVILLE    SC                        FHA          2.FCL                  HAMP            11/26/2013       Y         1029   $24,340
1619          READING     PA                        FHA          2.FCL                  HAMP             6/28/2013       Y          878   $20,646
7609          NEPTUNE     NJ                        FHA          2.FCL                  HAMP             8/8/2013        N         1072   $71,820
8395     SILOAM SPRINGS   AR                        FHA         1.Active                HAMP             11/1/2013       N          762    $14,262
8453         ELK GROVE    CA                        FHA           3.PIF       SPECIAL FORBEARANCE RPP    7/30/2015       N          179     $9,714
2946        LEVITTOWN     PA                        FHA       4.Short Sale              HAMP             1/24/2014   Y   N          663    $35,870
1294         NEELYVILLE   MO                        FHA         1.Active                HAMP             9/20/2013       Y          203     $1,602
3667     THONOTOSASSA     FL                        FHA       4.Short Sale              HAMP              9/6/2013       Y         948    $30,614
3693       TALLAHASSEE    FL                        FHA          2.FCL                  HAMP             7/12/2013       N          680   $25,714
8971      FEDERALSBURG    MD                       FHLMC        1.Active          REPAYMENT PLAN        12/15/2014       Y           75     $3,791
8614          CORONA      CA                        FHA          2.FCL                  HAMP            11/11/2014   Y   Y          224    $7,605
4972          CONOVER     NC                        FHA          2.FCL        SPECIAL FORBEARANCE RPP   12/17/2013       Y          138     $3,347
7902          HUNTLEY      IL                       FHA          2.FCL                  HAMP            10/11/2013   Y   Y          163   $10,037
5512          YPSILANTI   MI                        FHA           3.PIF                 HAMP            12/13/2013   Y   Y         407    $11,048
2655        DAVENPORT     IA                        FHA         1.Active                HAMP             12/4/2013       Y          459     $9,301
2883   EAST STROUDSBURG   PA                        FHA          2.FCL                  HAMP             9/5/2013    Y   Y          888   $32,807
6775       CALUMET CITY    IL   TEAGUE, COSZETTA    FHA          2.FCL                  HAMP            12/12/2013       Y          590   $25,349
8183           HARVEY     LA                       Private      1.Active          REPAYMENT PLAN         7/11/2016       Y           71     $2,288
4865           COLFAX     IA                        FHA          2.FCL                  HAMP              3/4/2014       N          762   $20,139
7678          NEWTON      IA                        FHA          2.FCL                  HAMP            12/30/2013       N          821   $17,362
9584        ROCHESTER     NY                        FHA         1.Active                HAMP             7/27/2013       N          665   $15,083
1247    MARSHALLTOWN      IA                        FHA          2.FCL                  HAMP            10/14/2013       Y          561   $11,313
8016        BALTIMORE     MD                        FHA         1.Active      SPECIAL FORBEARANCE RPP    12/2/2013       Y          885    $15,237
0037      SCARBOROUGH     ME                        FHA          2.FCL        SPECIAL FORBEARANCE RPP   10/31/2013       Y          183     $3,699
1811    UPPER MARLBORO    MD                        FHA         1.Active         LOAN MODIFICATION        9/3/2013       Y         1190    $44,118
2518           DAYTON     OH                        FHA          2.FCL           LOAN MODIFICATION       8/19/2013       Y          871   $31,864
4837          LANSING     MI                        FHA          2.FCL                  HAMP             2/11/2014       N          590    $5,252
5491            BUTTE     MT                        FHA          2.FCL                  HAMP             5/9/2013        Y         463     $4,291
5929         PINE BLUFF   AR                        FHA          2.FCL                  HAMP             9/12/2013       Y         346     $2,086
5126         GAHANNA      OH                        FHA         1.Active      SPECIAL FORBEARANCE RPP    2/14/2014       Y          166     $4,596
9824      FORT MORGAN     CO                        FHA         1.Active      SPECIAL FORBEARANCE RPP    2/25/2014   Y   N          147     $2,579
0574         ARDMORE      OK                        FHA         1.Active                HAMP             7/26/2013       N          359     $5,841
8424           HARVEY     LA                        FHA          2.FCL        SPECIAL FORBEARANCE RPP    2/12/2014       Y         1048    $36,484
1419           CANTON     OH                        FHA          2.FCL                  HAMP             8/30/2013       N          821   $19,335
6411            YORK      SC                        FHA      5.Service Txfr   SPECIAL FORBEARANCE RPP    9/30/2016       Y          213     $3,723
9018        CINCINNATI    OH     HOOD, TIFFANIE     FHA          2.FCL                  HAMP             8/14/2013       Y          805    $24,979
7082           BELDEN     MS                        FHA         1.Active      SPECIAL FORBEARANCE RPP    2/10/2017       N          193     $2,713
1575          GEISMAR     LA                        FHA          2.FCL           LOAN MODIFICATION       5/16/2013       Y   Yes   1200    $31,907
3433        EDGEWATER     FL                        FHA          2.FCL                  HAMP             8/20/2013       N          689   $22,163
7658          BOULDER     CO                       FHLMC          3.PIF           REPAYMENT PLAN          7/2/2015       Y           92     $7,538
9507        ROCHESTER     NY                        FHA         1.Active                HAMP              2/6/2014       N          189    $4,515
1461            MIAMI     FL                        FHA          2.FCL                  HAMP             3/7/2014        Y          736   $25,174
                                Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 17 of 20


4101   NEW PHILADELPHIA   OH                  FHA           2.FCL                  HAMP             9/11/2013       Y          559    $9,045
9571        CLEVELAND     OH                  FHA          1.Active                HAMP            11/21/2013       N          538    $5,562
0966          DAYTON      OH                  FHA           2.FCL                  HAMP            10/3/2013        Y         855    $19,392
7048           AKRON      OH                  FHA           2.FCL                  HAMP             7/22/2013   Y   Y          752   $15,039
2355       CENTERVILLE    UT                  FHA          1.Active      SPECIAL FORBEARANCE RPP    11/6/2014       N          158    $4,203
8307       LAKE WORTH     FL                  FHA          1.Active                HAMP             1/31/2014       N          670   $10,647
6075     GERMANTOWN       MD                  FHA            3.PIF                 HAMP             1/31/2014       N          548   $12,740
6187         HOUSTON      TX                  FHA           2.FCL                  HAMP             9/3/2014        Y         1372   $49,755
6341         MADISON      FL                  FHA          1.Active                HAMP             3/17/2014       Y          197    $2,583
0984          BOZRAH      CT                  FHA           2.FCL                  HAMP              7/8/2013   Y   Y          950   $30,573
6254          LANSING      IL                 FHA           2.FCL                  HAMP            9/14/2013        Y          470   $20,528
8796      MOORESVILLE     IN                  FHA           2.FCL                  HAMP            10/23/2013       Y          326   $10,877
1541            ELGIN     TX                  FHA           2.FCL                  HAMP             2/10/2014       Y          802   $29,821
8536          HARVEY       IL                 FHA           2.FCL                  HAMP            8/19/2013    Y   N          902   $52,039
9948      BIRMINGHAM      AL                  FHA           2.FCL                  HAMP            8/22/2013        Y          174    $6,730
3314          DOLTON       IL                 FHA           2.FCL                  HAMP            7/18/2013        N          870   $28,035
8510     N CHESTERFIELD   VA                  FHA          1.Active      SPECIAL FORBEARANCE RPP   10/22/2014   Y   Y   Yes    204    $3,464
9623        SUGAR HILL    GA                  FHA           2.FCL                  HAMP              8/6/2013       Y          948   $35,143
9306          LILBURN     GA                  FHA           2.FCL                  HAMP             10/1/2013       Y         1004   $32,700
1475         DEMOTTE      IN                  FHA           2.FCL                  HAMP              1/6/2014       Y          889   $34,136
9715         LITHONIA     GA                  FHA           2.FCL                  HAMP            10/25/2013       Y          816   $28,999
0089       BARBERTON      OH                  FHA           2.FCL                  HAMP             9/24/2013       N          785   $19,196
4783           BELEN      NM                  FHA           2.FCL                  HAMP            9/12/2013        N         1199   $27,940
1897            YORK      PA                  FHA           2.FCL                  HAMP             8/26/2013       Y          725   $22,131
0303      MANCHESTER      NH                  FHA           2.FCL                  HAMP              8/6/2013   Y   Y          644   $19,077
6398      ARNAUDVILLE     LA                  FHA           2.FCL        SPECIAL FORBEARANCE RPP    5/29/2015   Y   Y          301    $8,018
4756         WESTERLY      RI                 FHA          1.Active      SPECIAL FORBEARANCE RPP    2/14/2018       Y          166    $8,250
6175          HOPKINS     SC                  FHA           2.FCL                  HAMP             1/17/2014       Y          716   $23,683
3266         ROCKVILLE    MD                  FHA           2.FCL                  HAMP            10/10/2014   Y   N          404   $19,255
9849      HAGERSTOWN      MD                  FHA           2.FCL        SPECIAL FORBEARANCE RPP    11/6/2015       N          250    $7,359
9961         HARRISON     TN                  FHA          1.Active      SPECIAL FORBEARANCE RPP    1/30/2018       Y          151    $3,597
5283      LOGANSPORT      IN                  FHA          1.Active      SPECIAL FORBEARANCE RPP   10/29/2016       Y          150    $3,547
0144        ROCKFORD       IL                 FHA       5.Service Txfr             HAMP             1/22/2014       N          386    $8,664
9315       FT GARLAND     CO                  FHA           2.FCL        SPECIAL FORBEARANCE RPP    8/20/2013   Y   N          200    $4,370
0351       FOREST PARK     IL                 FHA          1.Active      SPECIAL FORBEARANCE RPP   11/27/2015       N          149    $8,964
0998          CARLISLE    PA                  FHA          1.Active                HAMP             7/22/2014       N          294    $7,197
2053         BURBANK       IL                 FHA       5.Service Txfr             HAMP              8/7/2014   Y   N          279   $12,652
2082          CHICAGO      IL             Wells Owned       2.FCL          VA TRADITIONAL MOD       9/22/2015       N          174    $3,845
3616       NORTH PORT     FL                  FHA           2.FCL                  HAMP             6/21/2013       Y          598   $20,386
6724    CHESTER HEIGHTS   PA                  FHA           2.FCL                  HAMP             9/18/2013   Y   Y          871   $18,352
6811          TUCSON      AZ                  FHA           2.FCL                  HAMP            11/18/2013       Y          840   $39,490
7748      PHILADELPHIA    PA                  FHA          1.Active                HAMP             7/19/2013       Y          534   $10,658
6090       AMSTERDAM      NY                  FHA       5.Service Txfr             HAMP             6/27/2014   Y   N          756   $22,507
6347      JACKSONVILLE    FL                  FHA           2.FCL                  HAMP              2/3/2014       Y   Yes    886   $34,800
9681        MUSKOGEE      OK                  FHA          1.Active      SPECIAL FORBEARANCE RPP    7/24/2015   Y   Y          145    $1,783
0478           TIFTON     GA                  FHA          1.Active      SPECIAL FORBEARANCE RPP     4/6/2015       N          187    $4,409
2327       GREENACRES     FL                  FHA           2.FCL                  HAMP              9/4/2013       N         1161   $44,192
7034      CHITTENANGO     NY                  FHA       5.Service Txfr             HAMP              9/5/2013       N          858   $24,536
6363       BAY HARBOR     FL                  FHA           2.FCL                  HAMP              8/7/2013       Y   Yes   1133   $61,540
4079        SPRING HILL   FL                  FHA           2.FCL                  HAMP             1/23/2014       Y          875   $27,205
1685        CINCINNATI    OH                  FHA           2.FCL                  HAMP            8/19/2013        Y         1022   $34,354
3440          TOLEDO      OH                  FHA        4.Short Sale              HAMP            9/13/2013        N          743   $17,030
9789           TULSA      OK                  FHA           2.FCL                  HAMP             7/30/2013       N          302    $4,302
                                    Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 18 of 20


5153       ABERDEEN      SD                            FHA                 2.FCL                     HAMP           12/18/2013       N         231     $4,145
4502      SOUTHFIELD     MI                            FHA                 2.FCL                     HAMP            9/16/2013       Y   Yes    989   $31,612
8231   WEST PALM BEACH   FL                            FHA                 2.FCL                     HAMP            8/14/2013       N         836    $27,220
3788      CAPE CORAL     FL                            FHA                 2.FCL                     HAMP           11/29/2013       Y         1124   $30,220
4900    GRAND RAPIDS     MI                            FHA                1.Active                   HAMP            5/30/2013       N          576   $13,481
3671      MELBOURNE      KY                            FHA                 2.FCL                     HAMP             7/9/2013       Y          434   $16,627
3109         GRETNA      LA                            FHA                 2.FCL                     HAMP            8/29/2013       Y   Yes    820   $42,390
7107           CLAY      NY                            FHA                 2.FCL                     HAMP            8/19/2013       N         749    $14,437
1540        LITHONIA     GA                            FHA                1.Active        SPECIAL FORBEARANCE RPP   12/18/2013       N          412    $5,654
2598        MEMPHIS      TN                            FHA                1.Active                   HAMP            1/11/2014   Y   N          163    $2,451
7745      SHREVEPORT     LA                            FHA                 2.FCL                     HAMP            8/29/2013       Y         454     $3,258
9612     NEW ORLEANS     LA                            FHA                 2.FCL                     HAMP           6/22/2013        N         386    $12,337
7711      COVINGTON      KY                            FHA                  3.PIF                    HAMP            7/10/2013       Y   Yes   190     $2,716
8807       KINGSTON      NY                            FHA              4.Short Sale                 HAMP            1/20/2014       N         233     $6,335
4499      LAUDERHILL     FL                            FHA                 2.FCL                     HAMP            2/16/2014       N          656   $11,864
8828       CUMMING       GA                            FHA                 2.FCL                     HAMP            9/26/2013       Y         999    $28,476
0478     BATTLE CREEK    MI                            FHA                 2.FCL                     HAMP            7/31/2013       Y          425    $9,557
5554         GRETNA      LA                            FHA                 2.FCL          SPECIAL FORBEARANCE RPP     7/6/2015       Y          278   $13,359
2329          MIAMI      FL                            FHA                 2.FCL                     HAMP            8/14/2013       Y         500    $13,732
9050         SLIDELL     LA                            FHA                 2.FCL                     HAMP            6/24/2013       N         266     $4,036
1633        ST. LOUIS    MO                            FHA                 2.FCL                     HAMP            7/16/2013       Y   Yes    927   $13,232
7207        LITHONIA     GA                            FHA                 2.FCL                     HAMP            8/30/2013       Y         882    $25,406
2160       SYKESVILLE    MD                            FHA                1.Active                   HAMP            7/12/2013       Y          984   $29,389
1885      HOMESTEAD      FL                            FHA                1.Active                   HAMP            5/15/2013   Y   N          469   $16,067
7027        DUNKIRK      NY                            FHA                 2.FCL                     HAMP            9/17/2013       N         200     $3,240
0163       ROCHESTER     NY                            FHA                1.Active                   HAMP            12/3/2013       N         489     $9,668
5237     JACKSONVILLE    FL                            FHA                 2.FCL                     HAMP            8/15/2013       Y         898    $28,357
4481          LEEDS      AL                            FHA                 2.FCL              LOAN MODIFICATION      8/12/2013       N          895   $10,081
3202      BRIDGEVIEW      IL                           FHA1.Active (was previously FCL rescission) HAMP             8/26/2013        N         512    $23,929
6702     BATON ROUGE     LA    SIMONEAUX JR, RUSSELL   FHA                1.Active                   HAMP            8/22/2013       N          355    $5,977
8175       CRANSTON      RI                            FHA                  3.PIF             LOAN MODIFICATION      1/22/2014       Y   Yes    539   $21,441
2851     NEW ORLEANS     LA                            FHA                  3.PIF                    HAMP            7/15/2013       Y         470     $8,750
5086   FORT LAUDERDALE   FL                            FHA                 2.FCL              LOAN MODIFICATION       3/4/2014       N         1768   $67,527
8626       BALTIMORE     MD                            FHA                  3.PIF                    HAMP           10/28/2013       Y         331    $10,751
3026        MEMPHIS      TN                            FHA                1.Active                   HAMP            7/10/2013       N          648    $9,631
9029       LOUISVILLE    KY                            FHA                1.Active        SPECIAL FORBEARANCE RPP     8/3/2016   Y   N          184    $3,973
8163     FARMINGDALE     NY                            FHA                1.Active                   HAMP            4/25/2016       N          237   $21,035
3879        DECATUR      GA                            FHA                 2.FCL                     HAMP             5/5/2015       Y         458    $11,962
2472      SHREVEPORT     LA                            FHA                 2.FCL                     HAMP             5/7/2013       Y         310    $14,881
5602     WICHITA FALLS   TX                            FHA                 2.FCL                     HAMP            4/16/2015   Y   N         258     $7,938
4577       LAS VEGAS     NV                            FHA                1.Active                   HAMP            2/28/2014       N          729   $17,493
9079      MIDDLEBURG     FL                            FHA                 2.FCL                     HAMP            6/15/2013       N         318    $12,455
3209          CLYO       GA                            FHA                 2.FCL                     HAMP           7/24/2013        Y         754    $35,191
5879        GADSDEN      AL                            FHA                1.Active                   HAMP             4/5/2016       N          156    $5,816
8207        ST LOUIS     MO                            FHA                 2.FCL                     HAMP           11/20/2013       N         203     $5,893
0857     CALUMET CITY     IL                           FHA                 2.FCL                     HAMP           10/12/2016       Y          164    $4,104
2519   ROUND LAKE PARK    IL                           FHA                 2.FCL                     HAMP             2/9/2017       Y         223     $7,825
4741      JONESBORO      GA                            FHA                 2.FCL                     HAMP           11/13/2013       Y         896    $39,802
0663     MOORESVILLE     NC                            FHA                  3.PIF                    HAMP            7/20/2017       Y         200    $10,423
3738      ELLENWOOD      GA                            FHA                 2.FCL                     HAMP           12/11/2014   Y   Y   Yes    224    $8,024
2898      WEST FARGO     ND                            FHA                 2.FCL                     HAMP             8/5/2013       Y         888    $24,446
5676         PARMA       OH                            FHA                1.Active                   HAMP             6/7/2013       N          919   $26,717
9829      CHARLESTON     SC                            FHA                 2.FCL                Loan Modification    1/14/2014       Y         1019   $30,260
                                 Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 19 of 20


5847        WILLISBURG      KY                 FHA             2.FCL        Special Forbearance RPP   12/19/2013   Y    262      $7,492
0418      FRANKLIN PARK     IL                 FHA          4.Short Sale             HAMP              1/11/2014   Y   1,048   $88,670
8587       GLOVERSVILLE     NY                 FHA            1.Active               HAMP               5/10/18    N    707    $21,756
5856         NEW YORK       NY                Private          2.FCL           HAMP-Tier 1-STD         9/10/2012   Y   1105    $137,357
2533        PITTSBURGH      PA                Private      5.Service Txfr      HAMP-Tier 1-STD         3/29/2014   Y    179      $2,050
9576   SPRINGFIELD GARDEN   NY                Private      5.Service Txfr      HAMP-Tier 1-PRA          2/6/2014   Y   1558    $199,011
8289           BRICK        NJ                Private       4.Short Sale       HAMP-Tier 1-STD         10/2/2013   N    824    $29,750
7255         DALY CITY      CA                Private           3.PIF          HAMP-Tier 1-PRA         9/10/2012   Y    618     $76,561
8675       PROVIDENCE       RI                Private          2.FCL           HAMP-Tier 1-STD         8/11/2015   N    648    $30,956
0959        LOGANVILLE      GA                Private          2.FCL           HAMP-Tier 1-PRA        12/27/2013   Y    666     $29,247
9169      LONG BRANCH       NJ                Private         1.Active         HAMP-Tier 1-STD         7/30/2014   N    697     $50,160
3579         ABERDEEN       MD                Private          2.FCL           HAMP-Tier 1-STD          2/1/2013   N    731    $42,677
2571       PHILDALPHIA      PA                Private          2.FCL           HAMP-Tier 1-STD         7/23/2014   N    448     $12,824
1472        BALTIMORE       MD                Private          2.FCL           HAMP-Tier 1-PRA         6/27/2013   Y    269     $16,370
8609    CHESAPEAKE BEACH    MD                Private          2.FCL           HAMP-Tier 1-PRA        12/14/2012   Y    835     $74,985
0872    CENTER MORICHES     NY                FHLMC        5.Service Txfr   FHLMC Streamlined Mod     11/30/2013   Y    121     $6,468
2152        JERSEY CITY     NJ                FNMA         5.Service Txfr         Alt Mod 3.0         6/24/2012    N    420    $51,346
4446                                      WELLS FARGO      5.Service Txfr                                          N
                                                                               HAMP-Tier 2-Std        2/12/2015
          WILLINGBORO       NJ              FINANCIAL                                                                  348      $9,445
1235                                      WELLS FARGO      5.Service Txfr                                          Y
                                                                               HAMP-Tier 2-Std        11/24/2014
            HILTON          NY              FINANCIAL                                                                  286      $8,387
5312                                      MORGAN PMSR      5.Service Txfr                                          Y
                                                                               HAMP-Tier 2-Std         1/7/2014
          BARRINGTON        NH            MSAC 2006-HE4                                                                281     $15,749
9431                                                       5.Service Txfr                                          N
                                          DEUTSCHE PMSR
                                                                               HAMP-Tier 2-Std        2/18/2015
                                           DBALT06AR5
          KENILWORTH        NJ                                                                                         962     $47,749
0243                                        HSBC PMSR      5.Service Txfr                                          N
                                              HASCO                            HAMP-Tier 2-Std         9/3/2013
         WEST ORANGE        NJ              2006WMC1                                                                   429     $36,894
1252                                                       5.Service Txfr                                          N
                                            HSBC PMSR
                                                                               HAMP-Tier 2-Std        9/17/2013
                                          HASCO 2006 HE1
          HAMMONTON         NJ                                                                                         473     $14,605
4629      MIDDLETOWN        NY               FNMA          5.Service Txfr        Alt Mod 3.0          9/12/2013    Y   285     $9,078
8656       LAKEWOOD         NJ               FHLMC         5.Service Txfr   FHLMC Streamlined Mod     5/22/2015    N   294     $26,027
9835       COVINGTON        LA               FHLMC         5.Service Txfr   FHLMC Streamlined Mod     9/28/2015    Y   392     $10,243
3648      LINDENHURST       NY               FNMA          5.Service Txfr   FNMA Streamlined Mod      1/7/2015     N   373     $15,128
                                          MORGAN PMSR      5.Service Txfr                                          N
5107                                                                           HAMP-Tier 2-PRA        7/12/2012
           COLUMBUS         OH            MSHEL 2006-3                                                                 285     $5,039
5939        ROCKLIN         CA               FHLMC             2.FCL           HAMP-Tier 1-STD        8/24/2011    Y   296     $20,668
                                          LEHMAN PMSR          2.FCL                                               N
                                                                               HAMP-Tier 1-Std        6/21/2010
3562    GARFIELD HEIGHTS    OH            SASCO 06-EQ1                                                                 720     $28,740
                                                               2.FCL                                               Y
                                          MORGAN PMSR
                                                                               HAMP-Tier 1-Std        2/16/2011
                                          MSAC 2006-NC2
4394       ROCHESTER        NY                                                                                         442     $20,217
                                           RFC/GMAC SUB        2.FCL                                               Y
                                                                               HAMP-Tier 1-Std        7/21/2011
6892     BATON ROUGE        LA              RFC S/S #BI2                                                               201      $4,924
                                                           4.Short Sale                                            Y
                                            EMC PMSR
                                                                               HAMP-Tier 1-Std        8/11/2010
                                          BSABS 2005-AC2
2658   FORT WASHINGTON      MD                                                                                         253     $13,842
1488      CHRISTIANA        PA                FHLMC            2.FCL           HAMP-Tier 1-Std        7/14/2010    Y   620     $20,135
3197      LOUISVILLE        KY                FHLMC            2.FCL           HAMP-Tier 1-Std        8/11/2010    N   344     $8,115
2271   SHREWSBURY TWP.      PA                FNMA             3.PIF           HAMP-Tier 1-Std        9/16/2011    N   380     $19,969
7015    MIAMI GARDENS       FL                FHLMC            2.FCL           HAMP-Tier 1-Std        4/5/2011     N   186     $16,948
                               Case 3:18-cv-07354-WHA Document 173-43 Filed 11/21/19 Page 20 of 20


9882     BEAUMONT        CA                    FNMA             2.FCL              HAMP-Tier 1-Std       7/13/2010         Y         558      $60,364
5296     NEW CASTLE      DE                    FHLMC         4.Short Sale          HAMP-Tier 1-Std       2/17/2011         Y         596      $17,694
                                          LEHMAN PMSR           2.FCL                                                      Y
                                                                                   HAMP-Tier 1-Std       8/23/2010
5188     PENNSBURG       PA                  SAIL 2006-2                                                                             1483     $79,208
                                           SOCIETE PMSR          2.FCL                                                     Y
                                                                                   HAMP-Tier 1-Std       6/15/2010
4669      HAMDEN         CT                 SGMS 06-FRE                                                                              196      $10,626
6481      MAGNA          UT                    FNMA              2.FCL             HAMP-Tier 1-Std       2/18/2011         Y         232      $7,058
                                          MORGAN PMSR            2.FCL                                                     N
                                                                                   HAMP-Tier 1-Std       8/24/2010
0756   LAGRANGE PARK      IL                MSIX 2006-1                                                                              722      $76,179
9439   BOILING SPRINGS   SC                      FHA            1.Active       Special Forbearance RPP    11/5/2013        Y         218       $7,035
2269       GIBSONIA      PA                      FHA             2.FCL                  HAMP              2/18/2014        N         810      $13,550
0453      CHARLOTTE      NC           WELLS FARGO HOME MTG        3.PIF       VA Proprietary Modification 12/2/2016        Y         215       $5,777
3656        EL PASO      TX                      FHA            1.Active       Special Forbearance RPP    10/20/2014       N         172       $4,196
4084     ROUND ROCK      TX                      FHA          4.Short Sale     Special Forbearance RPP    10/24/2015       Y         145       $4,647
7916         MIAMI       FL                      FHA              3.PIF        Special Forbearance RPP     5/4/2017        N         184       $9,508
8516       HIGHLAND      NY                      FHA            1.Active                HAMP              10/28/2013       N         453      $21,595
0268    SAN ANTONIO      TX                      FHA         5.Service Txfr    Special Forbearance RPP    4/19/2018        Y         169       $6,617
7231       WOOSTER       OH                      FHA             2.FCL                  HAMP               8/9/2013        Y         708      $22,810
5227   NATIONAL PARK     NJ                      FHA             2.FCL         Special Forbearance RPP    2/26/2014        N         209       $7,907
2408     GROVEPORT       OH                      FHA             2.FCL                  HAMP              9/13/2013        Y         196      $10,561
7506       GLENDALE      AZ                      FHA              3.PIF        Special Forbearance RPP     2/5/2016        Y         157       $3,447
7068        PONTIAC      MI                      FHA             2.FCL         Special Forbearance RPP    2/10/2014        Y   Yes   162       $3,619
6594       TRENTON       NJ                      FHA            1.Active       Special Forbearance RPP    3/24/2014        N         935      $27,351
3619       NORMAN        OK                      FHA             2.FCL         Special Forbearance RPP    6/12/2013        Y         468       $4,858
5785   MECHANICSBURG     PA                       VA             2.FCL                VA Refund           12/1/2014    Y   Y         548      $21,194
4279     ROUND LAKE       IL                   FNMA          5.Service Txfr    FNMA Streamlined Mod        2/25/2015       N         1822   $126,477.50
5437       MIDLAND       OH                    FHLMC             2.FCL         FHLMC Streamlined Mod       8/29/2013       N          454   $22,427.30
9722       NORRIDGE       IL                   FHLMC          4.Short Sale     FHLMC Streamlined Mod       12/5/2014       N         1191   $86,246.58
9175      APPLECREEK     OH                    FNMA              2.FCL               Alt Mod 3.0           3/7/2013        N         584    $11,687.47
6519    ROCK TAVERN      NY                    FNMA          5.Service Txfr          Alt Mod 3.0           6/26/2012       N          452   $27,824.16
5913     TOBYHANNA       PA                    FNMA          5.Service Txfr          Alt Mod 3.0           6/11/2012       N          193    $8,409.66
8211      CEDAR CITY     UT                    FNMA          5.Service Txfr          Alt Mod 3.0           6/11/2012       N         162     $4,666.56
1118    ENGLISHTOWN      NJ                    FNMA          5.Service Txfr          Alt Mod 3.0            1/9/2013       N          343   $17,059.24
2610        AURORA        IL                   FNMA             1.Active             Alt Mod 3.0           9/17/2013       N         169     $5,467.70
3268         EASLEY      SC                    FNMA              2.FCL               Alt Mod 3.0           6/11/2012       Y         223    $13,127.16
1428       OLDSMAR       FL            UBS PMSR MALT2005-5   5.Service Txfr        HAMP-Tier 2-Std         9/30/2014       N         272     $7,439.37
3681        SAPULPA      OK                    FHLMC             2.FCL               FHLMC Mod              2/7/2012       N         312        CEDA
